                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     PLEXXIKON INC.,                                    Case No. 17-cv-04405-HSG
                                   8                    Plaintiff,                          ORDER GRANTING IN PART AND
                                                                                            DENYING IN PART MOTIONS TO
                                   9             v.                                         SEAL
                                                                                            Re: Dkt. Nos. 149, 164, 166, 168, 176, 178,
                                  10     NOVARTIS PHARMACEUTICALS                           185, 187, 193, 196, 199, 201, 203, 205, 207,
                                         CORPORATION,
                                  11                                                        209, 211, 224, 226, 231, 232, 235, 242, 258,
                                                        Defendant.                          261, 263, 265, 267, 282, 285, 287, 289, 291,
                                  12                                                        293, 295, 297, 299, 306, 314, 332, 363, 366,
Northern District of California
 United States District Court




                                                                                            368, 374
                                  13

                                  14          Pending before the Court are the parties’ administrative motions to file under seal portions

                                  15   of documents in connection with motions for partial summary judgment, Daubert motions, and

                                  16   motions in limine filed by Plaintiff Plexxikon Inc. and Defendant Novartis Pharmaceuticals

                                  17   Corporation (twenty-eight total). For the reasons detailed below, the Court GRANTS IN PART

                                  18   and DENIES IN PART the motions to file under seal.

                                  19     I.   LEGAL STANDARD
                                  20          Courts generally apply a “compelling reasons” standard when considering motions to seal

                                  21   documents. Pintos v. Pac. Creditors Ass’n, 605 F.3d 665, 678 (9th Cir. 2010) (quoting Kamakana

                                  22   v. City & Cty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006)). “This standard derives from the

                                  23   common law right ‘to inspect and copy public records and documents, including judicial records

                                  24   and documents.’” Id. (quoting Kamakana, 447 F.3d at 1178). “[A] strong presumption in favor of

                                  25   access is the starting point.” Kamakana, 447 F.3d at 1178 (quotations omitted). To overcome this

                                  26   strong presumption, the party seeking to seal a judicial record attached to a dispositive motion

                                  27   must “articulate compelling reasons supported by specific factual findings that outweigh the

                                  28   general history of access and the public policies favoring disclosure, such as the public interest in
                                   1   understanding the judicial process” and “significant public events.” Id. at 1178–79 (quotations

                                   2   omitted). “In general, ‘compelling reasons’ sufficient to outweigh the public’s interest in

                                   3   disclosure and justify sealing court records exist when such ‘court files might have become a

                                   4   vehicle for improper purposes,’ such as the use of records to gratify private spite, promote public

                                   5   scandal, circulate libelous statements, or release trade secrets.” Id. at 1179 (quoting Nixon v.

                                   6   Warner Commc’ns, Inc., 435 U.S. 589, 598 (1978)). “The mere fact that the production of records

                                   7   may lead to a litigant’s embarrassment, incrimination, or exposure to further litigation will not,

                                   8   without more, compel the court to seal its records.” Id.

                                   9          Civil Local Rule 79-5 supplements the “compelling reasons” standard. The party seeking

                                  10   to file under seal must submit “a request that establishes that the document, or portions thereof, are

                                  11   privileged, protectable as a trade secret or otherwise entitled to protection under the law . . . . The

                                  12   request must be narrowly tailored to seek sealing only of sealable material . . . .” Civil L.R. 79-
Northern District of California
 United States District Court




                                  13   5(b). Courts have found that “confidential business information” in the form of “license

                                  14   agreements, financial terms, details of confidential licensing negotiations, and business strategies”

                                  15   satisfies the “compelling reasons” standard. See In re Qualcomm Litig., No. 3:17-cv-0108-GPC-

                                  16   MDD, 2017 WL 5176922, at *2 (S.D. Cal. Nov. 8, 2017) (observing that sealing such information

                                  17   “prevent[ed] competitors from gaining insight into the parties’ business model and strategy”);

                                  18   Finisar Corp. v. Nistica, Inc., No. 13-cv-03345-BLF (JSC), 2015 WL 3988132, at *5 (N.D. Cal.

                                  19   June 30, 2015).

                                  20          Records attached to nondispositive motions must meet the lower “good cause” standard of

                                  21   Rule 26(c) of the Federal Rules of Civil Procedure, as such records “are often unrelated, or only

                                  22   tangentially related, to the underlying cause of action.” Id. at 1179–80 (quotations omitted). This

                                  23   requires a “particularized showing” that “specific prejudice or harm will result” if the information

                                  24   is disclosed. Phillips ex rel. Estates of Byrd v. Gen. Motors Corp., 307 F.3d 1206, 1210–11 (9th

                                  25   Cir. 2002); see also Fed. R. Civ. P. 26(c). “Broad allegations of harm, unsubstantiated by specific

                                  26   examples of articulated reasoning” will not suffice. Beckman Indus., Inc. v. Int’l Ins. Co., 966

                                  27   F.2d 470, 476 (9th Cir. 1992) (quotation omitted).

                                  28   //
                                                                                          2
                                   1    II.   DISCUSSION

                                   2           Because the parties seek to seal portions and documents which pertain to summary

                                   3   judgment motions, the Court applies the compelling reasons standard to these documents. The

                                   4   Court applies the lower good cause standard for those documents related to the parties’ Daubert

                                   5   motions and motions in limine.

                                   6          As indicated in the table below, the only proffered justification for sealing many of the

                                   7   documents is that the information was designated as “highly confidential” by either Plaintiff,

                                   8   Defendant, or non-parties GlaskoSmithKline PLC and GlaskoSmithKline LLC. But a designation

                                   9   of confidentiality is not sufficient to establish that a document is sealable. See Civ. L. R. 79-

                                  10   5(d)(1)(A). “Confidential” is merely the parties’ initial designation of confidentiality to establish

                                  11   coverage under the stipulated protective order. See Verinata Health, Inc. v. Ariosa Diagnostics,

                                  12   Inc., No. 12-cv-05501-SI, 2015 WL 5117083, at *5 (N.D. Cal. Aug. 31, 2015) (“But good cause
Northern District of California
 United States District Court




                                  13   ‘cannot be established simply by showing that the document is subject to a protective order or by

                                  14   stating in general terms that the material is considered to be confidential’”) (quoting Bain v.

                                  15   AstraZeneca LP, No. 09-cv-4147, 2011 WL 482767, at *1 (N.D. Cal. Feb. 7, 2011)). Thus, many

                                  16   of the parties’ motions do not comply with Civil Local Rule 79-5(d)(1)(A). In addition, in many

                                  17   instances the designating party for the materials did not comply with Civil Local Rule 79-5(e)(1),

                                  18   because they did not file a declaration within four days of the motion. See Civ. L.R. 79-5(e)(1).

                                  19   The Court finds that sealing is not warranted as to those documents.

                                  20          Nevertheless, the Court finds that as to the remaining motions to seal, the parties have

                                  21   narrowly tailored their requested redactions to confidential and proprietary business, scientific,

                                  22   manufacturing, sales, or licensing information. The public release of these documents could give

                                  23   non-party competitors an unfair advantage in the development or marketing of rival products. See

                                  24   In re Elec. Arts, Inc., 298 F. App’x 568, 569 (9th Cir. 2008) (ordering sealing where documents

                                  25   could be used “‘as sources of business information that might harm a litigant’s competitive

                                  26   standing’”) (quoting Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 598 (1978)). Thus, the

                                  27   Court finds that the parties have in those circumstances established either compelling reasons or

                                  28   good cause to grant the motions to file under seal. See, e.g., Linex Techs., Inc. v. Hewlett-Packard
                                                                                          3
                                   1   Co., No. C 13-159 CW, 2014 WL 6901744 (N.D. Cal. Dec. 8, 2014); Apple Inc. v. Samsung Elecs.

                                   2   Co., Ltd., No. 11-CV-01846-LHK, 2012 WL 6115623 (N.D. Cal. Dec. 10, 2012).

                                   3
                                          Docket No.              Document               Portion(s) Sought to be          Ruling
                                   4    Public /(Sealed)                                          Sealed
                                   5                                        Dkt. No. 149 – GRANTED
                                        Dkt. No. 150-1/    Exhibit A to the             Entire document            GRANTED
                                   6    (149-4)            Declaration of Daralyn J.                               (Contains proprietary
                                                           Durie in Support of March                               pharmaceutical
                                   7                       18, 2019 Discovery Letter                               research and
                                                                                                                   development
                                   8
                                                                                                                   information. See Dkt.
                                   9                                                                               No. 153.)
                                                                              Dkt. No. 164 – DENIED
                                  10    Dkt. No. 165/      Plaintiff’s Notice of        Page 2:15–28               DENIED
                                        (164-4)            Motion and Motion to         Page 3:1–13, 18–20         (No supporting
                                  11                       Exclude Certain Opinions Page 4:4–15, 19–20             declaration filed. See
                                  12                       and Testimony of             Page 5:5–12, 18–20, 24–    Civ. L.R. 79-5(e)(1).)
Northern District of California




                                                           Novartis’s Technical         26
 United States District Court




                                  13                       Experts                      Page 6:13–15
                                                                                        Page 8:19–24
                                  14                                                    Page 9:1–5
                                                                                        Page 10:1–6, 15–22, 27–
                                  15
                                                                                        28
                                  16                                                    Page 11:25–28
                                                                                        Page 12:1–2, 9–11
                                  17    Dkt. No. 165-2/    Exhibit 1 to the             Entire document            DENIED
                                        (164-6)            Declaration of Laura E.                                 (No supporting
                                  18                       Miller in Support of                                    declaration filed. See
                                                           Plaintiff’s Motion to                                   Civ. L.R. 79-5(e)(1).)
                                  19
                                                           Exclude the Opinions and
                                  20                       Testimony of Novartis’s
                                                           Technical Experts
                                  21    Dkt. No. 165-3/    Exhibit 2 to the             Entire document            DENIED
                                        (164-8)            Declaration of Laura E.                                 (No supporting
                                  22                       Miller in Support of                                    declaration filed. See
                                  23                       Plaintiff’s Motion to                                   Civ. L.R. 79-5(e)(1).)
                                                           Exclude the Opinions and
                                  24                       Testimony of Novartis’s
                                                           Technical Experts
                                  25    Dkt. No. 165-5/    Exhibit 4 to the             Entire document            DENIED
                                        (164-10)           Declaration of Laura E.                                 (No supporting
                                  26                       Miller in Support of                                    declaration filed. See
                                  27                       Plaintiff’s Motion to                                   Civ. L.R. 79-5(e)(1).)
                                                           Exclude the Opinions and
                                  28                       Testimony of Novartis’s
                                                                                      4
                                                        Technical Experts
                                   1
                                       Dkt. No. 165-6/  Exhibit 5 to the         Entire document      DENIED
                                   2   (164-12)         Declaration of Laura E.                       (No supporting
                                                        Miller in Support of                          declaration filed. See
                                   3                    Plaintiff’s Motion to                         Civ. L.R. 79-5(e)(1).)
                                                        Exclude the Opinions and
                                   4                    Testimony of Novartis’s
                                                        Technical Experts
                                   5
                                       Dkt. No. 165-8/  Exhibit 7 to the         Entire document      DENIED
                                   6   (164-14)         Declaration of Laura E.                       (No supporting
                                                        Miller in Support of                          declaration filed. See
                                   7                    Plaintiff’s Motion to                         Civ. L.R. 79-5(e)(1).)
                                                        Exclude the Opinions and
                                   8                    Testimony of Novartis’s
                                   9                    Technical Experts
                                                       Dkt. No. 166 – GRANTED IN PART and DENIED IN PART
                                  10   Dkt. No. 167/    Plaintiff’s Notice of    Page 1:8–9, 13–18    DENIED
                                       (166-4)          Motion and Motion for    Page 2:9             (No supporting
                                  11                    Summary Judgment of No Page 5:17–22, 26–28    declaration filed. See
                                                        Anticipation             Page 6:1–10          Civ. L.R. 79-5(e)(1).)
                                  12
Northern District of California




                                                                                 Page 11:13–22
 United States District Court




                                  13                                             Page 12:3, 6–18, 20
                                                                                 Page 13:17–18, 20–24
                                  14                                             Page 14:1–2
                                                                                 Page 15:13–14, 21–24
                                  15                                             Page 16:1–7, 10, 12
                                                                                 Page 17:13–14
                                  16
                                       Dkt. No. 167-2/  Exhibit 1 to the         Entire document      DENIED
                                  17   (166-6)          Declaration of Matthew                        (No supporting
                                                        W. Samuels in Support of                      declaration filed. See
                                  18                    Plaintiff’s Motion for                        Civ. L.R. 79-5(e)(1).)
                                                        Summary Judgment of No
                                  19                    Anticipation
                                  20   Dkt. No. 167-10/ Exhibit 9 to the         Entire document      DENIED
                                       (166-8)          Declaration of Matthew                        (No supporting
                                  21                    W. Samuels in Support of                      declaration filed. See
                                                        Plaintiff’s Motion for                        Civ. L.R. 79-5(e)(1).)
                                  22                    Summary Judgment of No
                                                        Anticipation
                                  23   Dkt. No. 167-20/ Exhibit 19 to the        Entire document      DENIED
                                  24   (166-10)         Declaration of Matthew                        (No supporting
                                                        W. Samuels in Support of                      declaration filed. See
                                  25                    Plaintiff’s Motion for                        Civ. L.R. 79-5(e)(1).)
                                                        Summary Judgment of No
                                  26                    Anticipation
                                       Dkt. No. 167-21/ Exhibit 20 to the        Entire document      GRANTED
                                  27
                                       (166-12)         Declaration of Matthew                        (Contains proprietary
                                  28                    W. Samuels in Support of                      pharmaceutical

                                                                               5
                                                          Plaintiff’s Motion for                                  research and
                                   1                      Summary Judgment of No                                  development
                                   2                      Anticipation                                            information. See Dkt.
                                                                                                                  No. 171.)
                                   3   Dkt. No. 167-22/   Exhibit 21 to the           Entire document             GRANTED
                                       (166-14)           Declaration of Matthew                                  (Contains proprietary
                                   4                      W. Samuels in Support of                                pharmaceutical
                                                          Plaintiff’s Motion for                                  research and
                                   5
                                                          Summary Judgment of No                                  development
                                   6                      Anticipation                                            information. See Dkt.
                                                                                                                  No. 171.)
                                   7                                         Dkt. No. 168 – DENIED
                                       Dkt. No. 169/      Plaintiff’s Notice of        Page i:7–10                DENIED
                                   8   (168-10)           Motion and Motion to         Page 1:6–9, 12–15, 20      (No supporting
                                   9                      Exclude the Opinions and Page 2:7–10, 16–28             declaration filed. See
                                                          Testimony of James E.        Page 3:1–28                Civ. L.R. 79-5(e)(1).)
                                  10                      Malackowski                  Page 4:1–6
                                                                                       Page 7:3–28
                                  11                                                   Page 8:1–2, 4–15, 19–20,
                                                                                       26–27
                                  12
Northern District of California




                                                                                       Page 9:8–17
 United States District Court




                                  13                                                   Page 10:1–7, 16–28
                                                                                       Page 11:1, 11–12, 14–24
                                  14                                                   Page 12:4–5, 16–28
                                                                                       Page 13:1–14, 17–28
                                  15                                                   Page 14:1–17, 19–20
                                       Dkt. No. 169-1/    Exhibit 1 to the             Entire document            DENIED
                                  16
                                       (168-4)            Declaration of Laura E.                                 (No supporting
                                  17                      Miller in Support of                                    declaration filed. See
                                                          Plaintiff’s Motion to                                   Civ. L.R. 79-5(e)(1).)
                                  18                      Exclude the Opinions and
                                                          Testimony of James E.
                                  19                      Malackowski
                                  20   Dkt. No. 169-3/    Exhibit 2 to the             Entire document            DENIED
                                       (168-8)            Declaration of Laura E.                                 (No supporting
                                  21                      Miller in Support of                                    declaration filed. See
                                                          Plaintiff’s Motion to                                   Civ. L.R. 79-5(e)(1).)
                                  22                      Exclude the Opinions and
                                                          Testimony of James E.
                                  23                      Malackowski
                                  24   Dkt. No. 169-4/    Exhibit 3 to the             Entire document            DENIED
                                       (168-8)            Declaration of Laura E.                                 (No supporting
                                  25                      Miller in Support of                                    declaration filed. See
                                                          Plaintiff’s Motion to                                   Civ. L.R. 79-5(e)(1).)
                                  26                      Exclude the Opinions and
                                                          Testimony of James E.
                                  27                      Malackowski
                                  28
                                                                                     6
                                                       Dkt. No. 176 – GRANTED IN PART and DENIED IN PART
                                   1
                                       Dkt. No. 177/    Defendant’s Notice of     Page 2:16, 24–28           GRANTED IN
                                   2   (176-4)          Motion and Motion for     Page 3:6–14, 21–26         PART
                                                        Partial Summary           Page 4:1–2, 7–11           (The following
                                   3                    Judgment                  Page 5:11–26               contains proprietary
                                                                                  Page 6:1–13                pharmaceutical
                                   4                                              Page 7:2–18, 20            research and
                                                                                  Page 8:8–12, 26–27         development
                                   5
                                                                                  Page 9:1–2, 6–15           information:
                                   6                                              Page 12:28                   • Page 3:6–14,
                                                                                  Page 13:1, 5–8, 10–18           21–26
                                   7                                              Page 14:5–9                  • Page 4:1–2, 7–
                                                                                  Page 15:25–27                   11
                                   8                                              Page 16:21–22                • Page 5:11–26
                                   9
                                                                                  Page 17:15–18                • Page 6:1–13
                                                                                                               • Page 12:28
                                  10                                                                           • Page 13:1, 5–8,
                                                                                                                  10–18
                                  11
                                                                                                               • Page 14:5–9
                                  12                                                                          See Dkt. No. 182.)
Northern District of California




                                       Dkt. No. 177-16/ Declaration of Tara R.    Page 2:3, 7, 10, 23, 25–26 GRANTED
 United States District Court




                                  13   (176-12)         Rheault, PhD., In Support Page 3:1–27                (Contains proprietary
                                                        of Defendant’s Motion for Page 4:1, 3–12             pharmaceutical
                                  14                    Partial Summary                                      research and
                                  15                    Judgment                                             development
                                                                                                             information. See Dkt.
                                  16                                                                         No. 182.)
                                       Dkt. No. 177-17/ Exhibit 1 to the          Entire document            GRANTED
                                  17   (176-13)         Declaration of                                       (Contains proprietary
                                                        Tara R. Rheault, PhD., In                            pharmaceutical
                                  18                    Support of Defendant’s                               research and
                                  19                    Motion for Partial                                   development
                                                        Summary Judgment                                     information. See Dkt.
                                  20                                                                         No. 182.)
                                       Dkt. No. 177-18/ Exhibit 2 to the          Entire document            GRANTED
                                  21   (176-14)         Declaration of                                       (Contains proprietary
                                                        Tara R. Rheault, PhD., In                            pharmaceutical
                                  22
                                                        Support of Defendant’s                               research and
                                  23                    Motion for Partial                                   development
                                                        Summary Judgment                                     information. See Dkt.
                                  24                                                                         No. 182.)
                                       Dkt. No. 177-2/  Declaration of Phil S.    Page 2:11–16, 18–27        GRANTED
                                  25   (176-6)          Baran, PhD., In Support   Page 3:1, 11–18            (Contains proprietary
                                  26                    of Defendant’s Motion for Page 4:9–13                pharmaceutical
                                                        Partial Summary           Page 5:5–23, 25–26         research and
                                  27                    Judgment                  Appendix A, pp. 1–3, 9–    development
                                                                                  11, 19                     information. See Dkt.
                                  28                                              Appendix B in its entirety No. 182.)
                                                                                  7
                                       Dkt. No. 177-6/    Exhibit 4 to the          Entire document   GRANTED
                                   1   (Native Excel      Declaration of                              (Contains trade
                                   2   File)              Phil S. Baran, PhD., In                     secrets, as well as
                                                          Support of Defendant’s                      proprietary
                                   3                      Motion for Partial                          pharmaceutical
                                                          Summary Judgment                            research and
                                   4                                                                  development
                                                                                                      information. See Dkt.
                                   5
                                                                                                      No. 182.)
                                   6   Dkt. No. 177-7/    Exhibit 5 to the          Entire document   GRANTED
                                       (176-7)            Declaration of                              (Contains trade
                                   7                      Phil S. Baran, PhD., In                     secrets, as well as
                                                          Support of Defendant’s                      proprietary
                                   8                      Motion for Partial                          pharmaceutical
                                                          Summary Judgment                            research and
                                   9
                                                                                                      development
                                  10                                                                  information. See Dkt.
                                                                                                      No. 182.)
                                  11   Dkt. No. 177-8/    Exhibit 6 to the          Entire document   GRANTED
                                       (176-8)            Declaration of                              (Contains trade
                                  12                      Phil S. Baran, PhD., In                     secrets, as well as
Northern District of California
 United States District Court




                                  13                      Support of Defendant’s                      proprietary
                                                          Motion for Partial                          pharmaceutical
                                  14                      Summary Judgment                            research and
                                                                                                      development
                                  15                                                                  information. See Dkt.
                                                                                                      No. 182.)
                                  16
                                       Dkt. No. 177-9/    Exhibit 7 to the          Entire document   GRANTED
                                  17   (176-9)            Declaration of                              (Contains trade
                                                          Phil S. Baran, PhD., In                     secrets, as well as
                                  18                      Support of Defendant’s                      proprietary
                                                          Motion for Partial                          pharmaceutical
                                  19                      Summary Judgment                            research and
                                                                                                      development
                                  20
                                                                                                      information. See Dkt.
                                  21                                                                  No. 182.)
                                       Dkt. No. 177-14/   Exhibit 12 to the         Entire document   DENIED
                                  22   (176-10)           Declaration of                              (No supporting
                                                          Phil S. Baran, PhD., In                     declaration filed. See
                                  23                      Support of Defendant’s                      Civ. L.R. 79-5(e)(1).)
                                  24                      Motion for Partial
                                                          Summary Judgment
                                  25   Dkt. No. 177-20/   Exhibit 1 to the          Entire document   DENIED
                                       (176-15)           Declaration Of                              (No supporting
                                  26                      Thomas P. Steindler In                      declaration filed. See
                                                          Support Of Defendant’s                      Civ. L.R. 79-5(e)(1).)
                                  27                      Motion For Partial
                                  28                      Summary Judgment

                                                                                    8
                                       Dkt. No. 177-22/ Exhibit 3 to the             Entire document             DENIED
                                   1   (176-16)         Declaration Of                                           (No supporting
                                   2                    Thomas P. Steindler In                                   declaration filed. See
                                                        Support Of Defendant’s                                   Civ. L.R. 79-5(e)(1).)
                                   3                    Motion For Partial
                                                        Summary Judgment
                                   4                                       Dkt. No. 178 – DENIED
                                       Dkt. No. 179/    Defendant’s Notice of        Page i:12                   DENIED
                                   5
                                       (178-4)          Motion and Motion to         Page 2:2–3, 5–6, 8, 9, 12– (No supporting
                                   6                    Strike Portions              15, 18–19, 21               declaration filed. See
                                                        of Expert Report of          Page 5:10–12, 16–23         Civ. L.R. 79-5(e)(1).)
                                   7                    Plaintiff’s Expert Michael Page 6:8
                                                        L. Metzker, Ph.D.            Page 7:5, 7, 10, 15, 18–19,
                                   8                                                 20, 24
                                   9                                                 Page 8:3, 7, 11, 16, 20,
                                                                                     27–28
                                  10                                                 Page 9:1–2, 16
                                       Dkt. No. 179-3/  Exhibit 1 to the             Entire document             DENIED
                                  11   (178-5)          Declaration of David                                     (No supporting
                                                        Mlaver In Support Of                                     declaration filed. See
                                  12                    Defendant’s Motion To
Northern District of California




                                                                                                                 Civ. L.R. 79-5(e)(1).)
 United States District Court




                                  13                    Strike Portions of Expert
                                                        Report of Plaintiff’s
                                  14                    Expert Michael L.
                                                        Metzker, Ph.D.
                                  15   Dkt. No. 179-7/  Exhibit 5 to the             Pages 12–15                 DENIED
                                       (178-7)          Declaration of David                                     (No supporting
                                  16
                                                        Mlaver In Support Of                                     declaration filed. See
                                  17                    Defendant’s Motion To                                    Civ. L.R. 79-5(e)(1).)
                                                        Strike Portions of Expert
                                  18                    Report of Plaintiff’s
                                                        Expert Michael L.
                                  19                    Metzker, Ph.D.
                                  20   Dkt. No. 179-9/  Exhibit 7 to the             Entire document             DENIED
                                       (178-8)          Declaration of David                                     (No supporting
                                  21                    Mlaver In Support Of                                     declaration filed. See
                                                        Defendant’s Motion To                                    Civ. L.R. 79-5(e)(1).)
                                  22                    Strike Portions of Expert
                                                        Report of Plaintiff’s
                                  23                    Expert Michael L.
                                  24                    Metzker, Ph.D.
                                                       Dkt. No. 185 – GRANTED IN PART and DENIED IN PART
                                  25   Dkt. No. 186/    Defendant’s Opposition       Page 4:8, 13                GRANTED IN
                                       (185-4)          To Plaintiff’s Motion For Page 5:13                      PART
                                  26                    Summary Judgment Of          Page 7:25                   (The following
                                                        No Anticipation              Page 10:7                   contains proprietary
                                  27
                                                                                     Page 14:1–2, 5, 24–25       pharmaceutical
                                  28                                                 Page 15:6–21                research and

                                                                                     9
                                                                                      Page 16:12–13, 23–25      development
                                   1                                                  Page 17:15–16, 20–21      information:
                                   2                                                  Page 18:15–18, 24–26       • Page 15:10–17
                                                                                      Page 19:8–9               See Dkt. No. 190.)
                                   3   Dkt. No. 186-3/   Exhibit 2 to the             Entire document           DENIED
                                       (185-5)           Declaration of Thomas P.                               (No supporting
                                   4                     Steindler In Support Of                                declaration filed. See
                                   5                     Defendant’s Opposition                                 Civ. L.R. 79-5(e)(1).)
                                                         To Plaintiff’s Motion For
                                   6                     Summary Judgment Of
                                                         No Anticipation
                                   7   Dkt. No. 186-4/   Exhibit 3 to the             ¶¶ 80–84, 86–87, 99–108   GRANTED IN
                                       (185-7)           Declaration of Thomas P.                               PART
                                   8                     Steindler In Support Of                                (The following
                                   9                     Defendant’s Opposition                                 contains proprietary
                                                         To Plaintiff’s Motion For                              pharmaceutical
                                  10                     Summary Judgment Of                                    research and
                                                         No Anticipation                                        development
                                  11                                                                            information:
                                                                                                                 • ¶¶ 86, 104, 107,
                                  12
Northern District of California




                                                                                                                     108
 United States District Court




                                  13                                                                            See Dkt. No. 190.)
                                       Dkt. No. 186-6/   Exhibit 5 to the             Entire document           DENIED
                                  14   (185-8)           Declaration of Thomas P.                               (No supporting
                                                         Steindler In Support Of                                declaration filed. See
                                  15                     Defendant’s Opposition                                 Civ. L.R. 79-5(e)(1).)
                                  16                     To Plaintiff’s Motion For
                                                         Summary
                                  17                     Judgment Of No
                                                         Anticipation
                                  18   Dkt. No. 186-8/   Exhibit 7 to the             Entire document           DENIED
                                       (185-9)           Declaration of Thomas P.                               (Defendant states, in
                                  19                     Steindler In Support Of                                conclusory fashion,
                                  20                     Defendant’s Opposition                                 that the documents
                                                         To Plaintiff’s Motion For                              “contain and refer to
                                  21                     Summary Judgment Of                                    competitively
                                                         No Anticipation                                        sensitive documents
                                  22                                                                            the public disclosure
                                                                                                                of which would cause
                                  23
                                                                                                                harm to Novartis.”
                                  24                                                                            See Dkt. No. 185-1.
                                                                                                                This generic
                                  25                                                                            explanation is
                                                                                                                insufficient to
                                  26                                                                            establish good cause.)
                                       Dkt. No. 186-9/   Exhibit 8 to the             Entire document           GRANTED
                                  27
                                       (185-10)          Declaration of Thomas P.                               (Contains proprietary
                                  28                     Steindler In Support Of                                pharmaceutical

                                                                                     10
                                                        Defendant’s Opposition                               research and
                                   1                    To Plaintiff’s Motion For                            development
                                   2                    Summary Judgment Of                                  information. See Dkt.
                                                        No Anticipation                                      No. 190.)
                                   3   Dkt. No. 186-10/ Exhibit 9 to the          Entire document            GRANTED
                                       (185-11)         Declaration of Thomas P.                             (Contains proprietary
                                   4                    Steindler In Support Of                              pharmaceutical
                                                        Defendant’s Opposition                               research and
                                   5
                                                        To Plaintiff’s Motion For                            development
                                   6                    Summary Judgment Of                                  information. See Dkt.
                                                        No Anticipation                                      No. 190.)
                                   7   Dkt. No. 186-11/ Exhibit 10 to the         Entire document            DENIED
                                       (185-12)         Declaration of Thomas P.                             (No supporting
                                   8                    Steindler In Support Of                              declaration filed. See
                                   9                    Defendant’s Opposition                               Civ. L.R. 79-5(e)(1).)
                                                        To Plaintiff’s Motion For
                                  10                    Summary Judgment Of
                                                        No Anticipation
                                  11   Dkt. No. 186-12/ Exhibit 11 to the         Entire document            DENIED
                                       (185-13)         Declaration of Thomas P.                             (No supporting
                                  12
Northern District of California




                                                        Steindler In Support Of                              declaration filed. See
 United States District Court




                                  13                    Defendant’s Opposition                               Civ. L.R. 79-5(e)(1).)
                                                        To Plaintiff’s Motion For
                                  14                    Summary Judgment Of
                                                        No Anticipation
                                  15                   Dkt. No. 187 – GRANTED IN PART and DENIED IN PART
                                       Dkt. No. 188/    Defendant’s Opposition    Page i:8–10                DENIED
                                  16
                                       (187-4)          To Plaintiff’s Motion To  Page 1:7–8, 10, 15–16, 21 (Defendant states, in
                                  17                    Exclude The Opinions      Page 2:19–27               conclusory fashion,
                                                        And Testimony Of James Page 3:1–15, 18–19, 23,       that the documents
                                  18                    E. Malackowski            25–26                      “contain and refer to
                                                                                  Page 5:3–5, 8, 13, 16, 19– competitively
                                  19                                              20, 23, 25–26              sensitive documents
                                  20                                              Page 6:5                   the public disclosure
                                                                                  Page 7:12–14, 16–19, 23    of which would cause
                                  21                                              Page 8:7, 13–17, 19, 20,   harm to Novartis.”
                                                                                  22, 24–28                  See Dkt. No. 187-1.
                                  22                                              Page 9:3, 6–7              This generic
                                                                                  Page 10:5–7, 16–20, 25–    explanation is
                                  23                                              28                         insufficient to
                                  24                                              Page 11:1–2, 27–28         establish good cause.)
                                       Dkt. No. 188-2/  Exhibit A to the          Entire document            GRANTED IN
                                  25   (187-5)          Declaration of Tom                                   PART
                                                        Steindler in Support of                              (Pages 12, 52–63
                                  26                    Defendant’s Opposition                               contain trade secrets
                                                        To Plaintiff’s Motion To                             and highly
                                  27                    Exclude The Opinions                                 confidential licensing
                                  28                    And Testimony Of James                               information. See Dkt.

                                                                                  11
                                                         E. Malackowski                                           No. 191. As to the
                                   1                                                                              rest of the document,
                                   2                                                                              Defendant states, in
                                                                                                                  conclusory fashion,
                                   3                                                                              that it “contain[s] and
                                                                                                                  refer[s] to
                                   4                                                                              competitively
                                                                                                                  sensitive”
                                   5
                                                                                                                  information. See Dkt.
                                   6                                                                              No. 187-1. This
                                                                                                                  generic explanation is
                                   7                                                                              insufficient to
                                                                                                                  establish good cause.)
                                   8   Dkt. No. 188-3/   Exhibit B to the            Entire document              DENIED
                                       (187-6)           Declaration of Tom                                       (No supporting
                                   9
                                                         Steindler in Support of                                  declaration filed. See
                                  10                     Defendant’s Opposition                                   Civ. L.R. 79-5(e)(1).)
                                                         To Plaintiff’s Motion To
                                  11                     Exclude The Opinions
                                                         And Testimony Of James
                                  12                     E. Malackowski
Northern District of California
 United States District Court




                                  13   Dkt. No. 188-4/   Exhibit C to the            Entire document              DENIED
                                       (187-7)           Declaration of Tom                                       (Defendant states, in
                                  14                     Steindler in Support of                                  conclusory fashion,
                                                         Defendant’s Opposition                                   that the documents
                                  15                     To Plaintiff’s Motion To                                 “contain and refer to
                                                         Exclude The Opinions                                     competitively
                                  16                     And Testimony Of James                                   sensitive documents
                                  17                     E. Malackowski                                           the public disclosure
                                                                                                                  of which would cause
                                  18                                                                              harm to Novartis.”
                                                                                                                  See Dkt. No. 187-1.
                                  19                                                                              This generic
                                                                                                                  explanation is
                                  20
                                                                                                                  insufficient to
                                  21                                                                              establish good cause.)
                                                                            Dkt. No. 193 – DENIED
                                  22   Dkt. No. 194/     Plaintiff’s Reply in         Page i:5–9                  DENIED
                                       (193-4)           Support of Its Motion to     Page 1:5, 8–14, 17, 23–24   (No supporting
                                  23                     Exclude the Opinions and Page 2:9–11                     declaration filed. See
                                  24                     Testimony of James E.        Page 3:2, 27                Civ. L.R. 79-5(e)(1).)
                                                         Malackowski                  Page 4:8–12, 21–25, 27–
                                  25                                                  28
                                                                                      Page 5:1–2, 12–13, 15–16,
                                  26                                                  25–28
                                                                                      Page 6:1–2, 4–9, 14–17,
                                  27                                                  23–26
                                  28                                                  Page 8:3–13

                                                                                    12
                                                                                      Page 9:9–10
                                   1
                                                                            Dkt. No. 196 – DENIED
                                   2   Dkt. No. 197/     Plaintiff’s Reply in         Page 3:3–14                 DENIED
                                       (196-4)           Support of Its Motion to     Page 5:6–8, 24–28           (No supporting
                                   3                     Exclude Certain Opinions Page 6:1–18                     declaration filed. See
                                                         and Testimony of             Page 7:2–6                  Civ. L.R. 79-5(e)(1).)
                                   4                     Novartis’s Technical
                                                         Experts
                                   5
                                                                            Dkt. No. 199 – DENIED
                                   6   Dkt. No 200/      Defendant’s Notice of        Page 2:14, 22–28            DENIED
                                       (199-4)           Motion and Motion to         Page 3:1–12, 14–26          (No supporting
                                   7                     Exclude Expert Testimony Page 4:1–10                     declaration filed. See
                                                         of Michael L. Metzker,       Page 5:23                   Civ. L.R. 79-5(e)(1).)
                                   8                     Ph.D.                        Page 6:7–8, 11–13, 17–
                                   9                                                  21, 24–25, 27–28
                                                                                      Page 7:5–6, 8–11, 14–28
                                  10                                                  Page 8:1–6, 16–17, 20–26
                                                                                      Page 9:3–6, 9, 10–13, 16–
                                  11                                                  19, 21, 22–24, 26–27
                                                                                      Page 10:1–11, 20–24
                                  12
Northern District of California




                                                                                      Page 11:6–8
 United States District Court




                                  13                                                  Page 12:20, 24
                                       Dkt. No. 200-1/   Declaration of Phil S.       ¶¶ 17–28, 30–35, 37–45,     DENIED
                                  14   (199-6)           Baran, Ph.D. In Support      47, 49, 58, 59              (No supporting
                                                         Of Defendant’s Motion to                                 declaration filed. See
                                  15                     Exclude Expert Testimony                                 Civ. L.R. 79-5(e)(1).)
                                                         of Michael L. Metzker,
                                  16
                                                         Ph.D.
                                  17   Dkt. No. 200-5/   Exhibit 3 to the             Entire document             DENIED
                                       (199-7)           Declaration of Tom                                       (No supporting
                                  18                     Steindler in Support of                                  declaration filed. See
                                                         Defendant’s Motion to                                    Civ. L.R. 79-5(e)(1).)
                                  19                     Exclude Expert Testimony
                                  20                     of Michael L. Metzker,
                                                         Ph.D.
                                  21   Dkt. No. 200-6/   Exhibit 4 to the             Entire document             DENIED
                                       (199-8)           Declaration of Tom                                       (No supporting
                                  22                     Steindler in Support of                                  declaration filed. See
                                                         Defendant’s Motion to                                    Civ. L.R. 79-5(e)(1).)
                                  23                     Exclude Expert Testimony
                                  24                     of Michael L. Metzker,
                                                         Ph.D.
                                  25   Dkt. No. 200-7/   Exhibit 5 to the             Entire document             DENIED
                                       (199-9)           Declaration of Tom                                       (No supporting
                                  26                     Steindler in Support of                                  declaration filed. See
                                                         Defendant’s Motion to                                    Civ. L.R. 79-5(e)(1).)
                                  27
                                                         Exclude Expert Testimony
                                  28                     of Michael L. Metzker,

                                                                                   13
                                                          Ph.D.
                                   1
                                       Dkt. No. 200-8/    Exhibit 6 to the           Entire document           DENIED
                                   2   (199-10)           Declaration of Tom                                   (No supporting
                                                          Steindler in Support of                              declaration filed. See
                                   3                      Defendant’s Motion to                                Civ. L.R. 79-5(e)(1).)
                                                          Exclude Expert Testimony
                                   4                      of Michael L. Metzker,
                                                          Ph.D.
                                   5
                                       Dkt. No. 200-9/    Exhibit 7 to the           Entire document           DENIED
                                   6   (199-11)           Declaration of Tom                                   (No supporting
                                                          Steindler in Support of                              declaration filed. See
                                   7                      Defendant’s Motion to                                Civ. L.R. 79-5(e)(1).)
                                                          Exclude Expert Testimony
                                   8                      of Michael L. Metzker,
                                   9                      Ph.D.
                                       Dkt. No. 200-10/   Exhibit 8 to the           Entire document           DENIED
                                  10   (199-12)           Declaration of Tom                                   (No supporting
                                                          Steindler in Support of                              declaration filed. See
                                  11                      Defendant’s Motion to                                Civ. L.R. 79-5(e)(1).)
                                                          Exclude Expert Testimony
                                  12
Northern District of California




                                                          of Michael L. Metzker,
 United States District Court




                                  13                      Ph.D.
                                                                           Dkt. No. 201 – DENIED
                                  14   Dkt. No. 202/      Defendant’s Notice of      Page 1:22–28              DENIED
                                       (201-4)            Motion and Motion to       Page 2:1–16, 18–28        (No supporting
                                  15                      Exclude Expert Testimony Page 3:1–13                 declaration filed. See
                                                          of Gregory K. Leonard,     Page 5:5–12, 15–24        Civ. L.R. 79-5(e)(1).)
                                  16
                                                          Ph.D.                      Page 6, lines 15-28
                                  17                                                 Page 7, lines 1-3, 6-11
                                       Dkt. No. 202-2/    Exhibit 1 to the           Entire document           DENIED
                                  18   (201-5)            Declaration of Tom                                   (No supporting
                                                          Steindler in Support of                              declaration filed. See
                                  19                      Defendant’s Motion to                                Civ. L.R. 79-5(e)(1).)
                                  20                      Exclude Expert Testimony
                                                          of Gregory K. Leonard,
                                  21                      Ph.D.
                                       Dkt. No. 202-3/    Exhibit 2 to the           Entire document           DENIED
                                  22   (201-6)            Declaration of Tom                                   (No supporting
                                                          Steindler in Support of                              declaration filed. See
                                  23                      Defendant’s Motion to                                Civ. L.R. 79-5(e)(1).)
                                  24                      Exclude Expert Testimony
                                                          of Gregory K. Leonard,
                                  25                      Ph.D.
                                                                           Dkt. No. 203 – DENIED
                                  26   Dkt. No. 204/      Defendant’s Notice of      Page 1:20–25              DENIED
                                       (203-4)            Motion and Motion to       Page 2:1, 4–25            (No supporting
                                  27
                                                          Preclude Certain           Page 3:1–5                declaration filed. See
                                  28                      Testimony of Dr. Susana    Page 7:21–23, 25–28       Civ. L.R. 79-5(e)(1).)

                                                                                    14
                                                          Ortiz-Urda Under Daubert Page 8:1
                                   1
                                       Dkt. No. 204-2/    Exhibit 1 to the            Entire document    DENIED
                                   2   (203-5)            Declaration of Tom                             (No supporting
                                                          Steindler in Support of                        declaration filed. See
                                   3                      Defendant’s Motion to                          Civ. L.R. 79-5(e)(1).)
                                                          Preclude Certain
                                   4                      Testimony of Dr. Susana
                                                          Ortiz-Urda Under Daubert
                                   5
                                       Dkt. No. 204-3/    Exhibit 2 to the            Entire document    DENIED
                                   6   (203-6)            Declaration of Tom                             (No supporting
                                                          Steindler in Support of                        declaration filed. See
                                   7                      Defendant’s Motion to                          Civ. L.R. 79-5(e)(1).)
                                                          Preclude Certain
                                   8                      Testimony of Dr. Susana
                                   9                      Ortiz-Urda Under Daubert
                                                                            Dkt. No. 205 – DENIED
                                  10   Dkt. No. 206/      Defendant’s Notice of       Page 2:6–7, 21     DENIED
                                       (205-4)            Motion and Motion to        Page 6:2–5, 18–20  (No supporting
                                  11                      Exclude Expert Testimony                       declaration filed. See
                                                          of Ted Sweeney                                 Civ. L.R. 79-5(e)(1).)
                                  12
Northern District of California




                                       Dkt. No. 206-2/    Exhibit 1 to the            Entire document    DENIED
 United States District Court




                                  13   (205-5)            Declaration of Tom                             (No supporting
                                                          Steindler in Support of                        declaration filed. See
                                  14                      Defendant’s Motion to                          Civ. L.R. 79-5(e)(1).)
                                                          Exclude Expert Testimony
                                  15                      of Ted Sweeney
                                                         Dkt. No. 207 – GRANTED IN PART and DENIED IN PART
                                  16
                                       Dkt. No. 208/      Plaintiff’s Opposition to   Page 1:3–4, 6      GRANTED
                                  17   (207-4)            Defendant’s Motion to       Page 3:2–3, 22, 24 (Contains proprietary
                                                          Strike Portions of Report   Page 4:4–5, 28     pharmaceutical
                                  18                      of Plaintiff’s Expert       Page 5:2–4         research and
                                                          Michael L. Metzker,         Page 9:13–14, 16   development
                                  19                      Ph.D.                                          information. See Dkt.
                                  20                                                                     No. 221.)
                                       Dkt. No. 208-1/    Declaration of Laura E.     Page 2:3–4         GRANTED
                                  21   (207-6)            Miller in Support of                           (Contains proprietary
                                                          Plaintiff’s Opposition to                      pharmaceutical
                                  22                      Defendant’s Motion to                          research and
                                                          Strike Portions of Report                      development
                                  23
                                                          of Plaintiff’s Expert                          information. See Dkt.
                                  24                      Michael L. Metzker,                            No. 221.)
                                                          Ph.D.
                                  25   Dkt. No. 208-5/    Exhibit 4 to the            Entire document    GRANTED
                                       (207-8)            Declaration of Laura E.                        (Contains proprietary
                                  26                      Miller in Support of                           pharmaceutical
                                                          Plaintiff’s Opposition to                      research and
                                  27
                                                          Defendant’s Motion to                          development
                                  28                      Strike Portions of Report                      information. See Dkt.

                                                                                  15
                                                        of Plaintiff’s Expert                               No. 221.)
                                   1                    Michael L. Metzker,
                                   2                    Ph.D.
                                       Dkt. No. 208-10/ Exhibit 9 to the          Page 11:10–11, 14–16,     GRANTED
                                   3   (207-10)         Declaration of Laura E.   18–21                     (Contains proprietary
                                                        Miller in Support of      Page 14:27–28             pharmaceutical
                                   4                    Plaintiff’s Opposition to Page 15:3–9               research and
                                                        Defendant’s Motion to                               development
                                   5
                                                        Strike Portions of Report                           information. See Dkt.
                                   6                    of Plaintiff’s Expert                               No. 221.)
                                                        Michael L. Metzker,
                                   7                    Ph.D.
                                       Dkt. No. 208-14/ Exhibit 13 to the         Entire document           GRANTED
                                   8   (207-12)         Declaration of Laura E.                             (Contains trade
                                   9                    Miller in Support of                                secrets, as well as
                                                        Plaintiff’s Opposition to                           proprietary
                                  10                    Defendant’s Motion to                               pharmaceutical
                                                        Strike Portions of Report                           research and
                                  11                    of Plaintiff’s Expert                               development
                                                        Michael L. Metzker,                                 information. See Dkt.
                                  12                    Ph.D.                                               No. 221.)
Northern District of California
 United States District Court




                                  13   Dkt. No. 208-15/ Exhibit 14 to the         Page 10:13–16, 26         DENIED
                                       (207-14)         Declaration of Laura E.   Page 31:11–17             (No supporting
                                  14                    Miller in Support of                                declaration filed. See
                                                        Plaintiff’s Opposition to                           Civ. L.R. 79-5(e)(1).)
                                  15                    Defendant’s Motion to
                                                        Strike Portions of Report
                                  16
                                                        of Plaintiff’s Expert
                                  17                    Michael L. Metzker,
                                                        Ph.D.
                                  18                   Dkt. No. 209 – GRANTED IN PART and DENIED IN PART
                                       Dkt. No. 210/    Plaintiff’s Opposition to Page i:8–9                GRANTED IN
                                  19   (209-4)          Novartis Pharmaceuticals Page 2:7–9                 PART
                                  20                    Corporation’s Motion for Page 5:17–28               (The following
                                                        Judgment on the           Page 6:1, 3–10, 18–22,    contains proprietary
                                  21                    Pleadings                 24–28                     pharmaceutical
                                                                                  Page 7:1–2, 4             research and
                                  22                                              Page 8:6–13, 18–20        development
                                                                                  Page 9:3–4, 6–7, 9–10     information:
                                  23                                              Page 14:15–17              • Page 6:5–10, 12–
                                  24                                              Page 15:4–5, 7–9, 11, 13–      22, 24–28
                                                                                  14                         • Page 7:1–2, 4
                                  25                                              Page 17:4–11, 26–27        See Dkt. No. 223.)
                                                                                  Page 21:23–25
                                  26                                              Page 22:1–2
                                       Dkt. No. 210-6/  Exhibit 5 to the          Entire document           GRANTED
                                  27   (209-6)          Declaration of Laura E.                             (Contains proprietary
                                  28                    Miller in Support of                                pharmaceutical

                                                                                 16
                                                          Plaintiff’s Opposition to                      research and
                                   1                      Novartis Pharmaceuticals                       development
                                   2                      Corporation’s Motion for                       information. See Dkt.
                                                          Judgment on the                                No. 223.)
                                   3                      Pleadings
                                       Dkt. No. 210-7/    Exhibit 6 to the             Entire document   GRANTED
                                   4   (209-8)            Declaration of Laura E.                        (Contains proprietary
                                                          Miller in Support of                           pharmaceutical
                                   5
                                                          Plaintiff’s Opposition to                      research and
                                   6                      Novartis Pharmaceuticals                       development
                                                          Corporation’s Motion for                       information. See Dkt.
                                   7                      Judgment on the                                No. 223.)
                                                          Pleadings
                                   8   Dkt. No. 210-8/    Exhibit 7 to the             Entire document   GRANTED
                                   9   (209-10)           Declaration of Laura E.                        (Contains proprietary
                                                          Miller in Support of                           pharmaceutical
                                  10                      Plaintiff’s Opposition to                      research and
                                                          Novartis Pharmaceuticals                       development
                                  11                      Corporation’s Motion for                       information. See Dkt.
                                                          Judgment on the                                No. 223.)
                                  12                      Pleadings
Northern District of California
 United States District Court




                                  13   Dkt. No. 210-9/    Exhibit 8 to the             Entire document   GRANTED
                                       (209-12)           Declaration of Laura E.                        (Contains proprietary
                                  14                      Miller in Support of                           pharmaceutical
                                                          Plaintiff’s Opposition to                      research and
                                  15                      Novartis Pharmaceuticals                       development
                                                          Corporation’s Motion for                       information. See Dkt.
                                  16
                                                          Judgment on the                                No. 223.)
                                  17                      Pleadings
                                       Dkt. No. 210-10/   Exhibit 9 to the             Entire document   DENIED
                                  18   (209-14)           Declaration of Laura E.                        (No supporting
                                                          Miller in Support of                           declaration filed. See
                                  19                      Plaintiff’s Opposition to                      Civ. L.R. 79-5(e)(1).)
                                                          Novartis Pharmaceuticals
                                  20
                                                          Corporation’s Motion for
                                  21                      Judgment on the
                                                          Pleadings
                                  22   Dkt. No. 210-11/   Exhibit 10 to the            Entire document   DENIED
                                       (209-16)           Declaration of Laura E.                        (No supporting
                                  23                      Miller in Support of                           declaration filed. See
                                  24                      Plaintiff’s Opposition to                      Civ. L.R. 79-5(e)(1).)
                                                          Novartis Pharmaceuticals
                                  25                      Corporation’s Motion for
                                                          Judgment on the
                                  26                      Pleadings
                                       Dkt. No. 210-12/   Exhibit 11 to the            Entire document   DENIED
                                  27   (209-18)           Declaration of Laura E.                        (No supporting
                                  28                      Miller in Support of                           declaration filed. See

                                                                                      17
                                                        Plaintiff’s Opposition to                            Civ. L.R. 79-5(e)(1).)
                                   1                    Novartis Pharmaceuticals
                                   2                    Corporation’s Motion for
                                                        Judgment on the
                                   3                    Pleadings
                                       Dkt. No. 210-13/ Exhibit 12 to the         Entire document            DENIED
                                   4   (209-20)         Declaration of Laura E.                              (No supporting
                                                        Miller in Support of                                 declaration filed. See
                                   5
                                                        Plaintiff’s Opposition to                            Civ. L.R. 79-5(e)(1).)
                                   6                    Novartis Pharmaceuticals
                                                        Corporation’s Motion for
                                   7                    Judgment on the
                                                        Pleadings
                                   8   Dkt. No. 210-14/ Exhibit 13 to the         Entire document            DENIED
                                   9   (209-22)         Declaration of Laura E.                              (No supporting
                                                        Miller in Support of                                 declaration filed. See
                                  10                    Plaintiff’s Opposition to                            Civ. L.R. 79-5(e)(1).)
                                                        Novartis Pharmaceuticals
                                  11                    Corporation’s Motion for
                                                        Judgment on the
                                  12                    Pleadings
Northern District of California
 United States District Court




                                  13                   Dkt. No. 211 – GRANTED IN PART and DENIED IN PART
                                       Dkt. No. 212/    Plaintiff’s Opposition to Page i:11–13               GRANTED IN
                                  14   (211-4)          Defendant’s Motion for    Page 1:3–5, 17, 19–21, 23, PART
                                                        Partial Summary           28                         (The following
                                  15                    Judgment                  Page 8:2, 4, 28            contains proprietary
                                                                                  Page 9:1–4, 7, 24–28       pharmaceutical
                                  16
                                                                                  Page 10:1, 7–13, 22–24,    research and
                                  17                                              26–28                      development
                                                                                  Page 11:4, 7–9             information:
                                  18                                              Page 15:19                  • Page i:11–13
                                                                                  Page 16:12–13               • Page 1:3–5, 17,
                                  19                                              Page 17:10–12                   23, 28
                                  20                                                                          • Page 8:2, 4, 28
                                                                                                              • Page 9:1–4, 24–
                                  21                                                                              28
                                                                                                              • Page 10:1, 7–13,
                                  22                                                                              22–24, 26–28
                                  23                                                                          • Page 11:4, 7–9
                                                                                                              • Page 15:19
                                  24                                                                          • Page 16:12–13
                                                                                                             See Dkt. No. 222.)
                                  25   Dkt. No. 213-1/  Exhibit A to the          Page 42:1–25               DENIED
                                  26   (211-6)          Declaration of Michael L. Page 43:1–6                (No supporting
                                                        Metzker in Support of                                declaration filed. See
                                  27                    Plaintiff’s Opposition to                            Civ. L.R. 79-5(e)(1).)
                                                        Defendant’s Motion for
                                  28                    Partial Summary
                                                                                  18
                                                          Judgment
                                   1
                                       Dkt. No. 213-2/    Exhibit B to the             Page 10:15–16, 26            GRANTED IN
                                   2   (211-8)            Declaration of Michael L.    Page 15:10–22, 14–16,        PART
                                                          Metzker in Support of        18–20, 26–27                 (The following
                                   3                      Plaintiff’s Opposition to    Page 16:1, 18–20, 23–24      contains proprietary
                                                          Defendant’s Motion for       Page 27:17                   pharmaceutical
                                   4                      Partial Summary              Page 31:11–19                research and
                                                          Judgment                     Page 46:20–21                development
                                   5
                                                                                       Page 62:1, 3, 6–12, 14–15,   information:
                                   6                                                   26                            • Page 62:1, 3, 6–
                                                                                       Page 63:1–4, 7–8, 26              12, 14–15, 26
                                   7                                                   Page 64:9–11                  • Page 63:1–4
                                                                                       Page 65:2, 7–9, 11–12, 14,    • Page 65:18
                                   8                                                   18, 20–22                     • Page 66:23–26
                                                                                       Page 66:23–26                 • Page 67:1–2, 4,
                                   9
                                                                                       Page 67:1–2, 4, 6–24              6–24
                                  10                                                   Page 106:1–3, 5, 11–12,       • Page 106:1–3.
                                                                                       15–18                        See Dkt. No. 222.)
                                  11
                                       Dkt. No. 212-13/ Exhibit 12 to the         Entire document                   DENIED
                                  12   (211-10)         Declaration of Laura E.                                     (No supporting
Northern District of California




                                                        Miller in Support of                                        declaration filed. See
 United States District Court




                                  13                    Plaintiff’s Opposition to                                   Civ. L.R. 79-5(e)(1).)
                                                        Defendant’s Motion for
                                  14                    Partial Summary
                                                        Judgment
                                  15
                                       Dkt. No. 212-20/ Exhibit 19 to the         Entire document         DENIED
                                  16   (211-12)         Declaration of Laura E.                           (No supporting
                                                        Miller in Support of                              declaration filed. See
                                  17                    Plaintiff’s Opposition to                         Civ. L.R. 79-5(e)(1).)
                                                        Defendant’s Motion for
                                  18                    Partial Summary
                                  19                    Judgment
                                       Dkt. No. 214-1/  Exhibit A to the          Entire document         DENIED
                                  20   (211-14)         Declaration of Jeffrey                            (No supporting
                                                        Winkler in Support of                             declaration filed. See
                                  21                    Plaintiff’s Opposition to                         Civ. L.R. 79-5(e)(1).)
                                                        Defendant’s Motion for
                                  22
                                                        Partial Summary
                                  23                    Judgment
                                                       Dkt. No. 224 – GRANTED IN PART and DENIED IN PART
                                  24   Dkt. No. 325/    Plaintiff’s Opposition to Page 1:17–18            DENIED
                                       (224-4)          Defendant’s Motion to     Page 4:6–7              (No supporting
                                  25                    Exclude Expert Testimony Page 5:1                 declaration filed. See
                                                        of Gregory K. Leonard,                            Civ. L.R. 79-5(e)(1).)
                                  26
                                                        Ph.D.
                                  27   Dkt. No. 325-2/  Exhibit 1 to the          Page 31, ¶¶ 62–63       GRANTED IN
                                       (224-6)          Declaration of Laura E.   Page 32, ¶¶ 63–65       PART
                                  28                    Miller in Support of      Page 33, ¶¶ 65–66, n.88 (The following
                                                                                      19
                                                         Plaintiff’s Opposition to    Page 34, ¶ 68               contains proprietary
                                   1                     Defendant’s Motion to        Page 35, ¶ 69, n.93, 95     pharmaceutical
                                   2                     Exclude Expert Testimony     Page 36, ¶ 70               research and
                                                         of Gregory K. Leonard,       Page 37, ¶ 72               development
                                   3                     Ph.D.                        Page 38, ¶¶ 72–73, n.102,   information:
                                                                                      104                          • Page 44, ¶ 81
                                   4                                                  Page 39, ¶¶ 73–74, n.107     • Page 71–72,
                                                                                      Page 40, n.110                   ¶ 124
                                   5
                                                                                      Page 44, ¶ 81                • Page 76, n.222
                                   6                                                  Page 72, ¶¶ 124–125          • Page 77, ¶¶ 133,
                                                                                      Page 73, ¶ 125                   135
                                   7                                                  Page 74, ¶ 128, n.219       See Dkt. No. 237.)
                                                                                      Page 75, ¶¶ 128–129
                                   8                                                  Page 76, ¶¶ 131–132,
                                                                                      n.222
                                   9
                                                                                      Page 77, ¶¶ 132–135
                                  10                                                  Page 81, ¶ 147
                                       Dkt. No. 325-3/   Exhibit 2 to the             Page 45, n.133              DENIED
                                  11   (224-8)           Declaration of Laura E.      Page 46, ¶ 74               (No supporting
                                                         Miller in Support of                                     declaration filed. See
                                  12                     Plaintiff’s Opposition to                                Civ. L.R. 79-5(e)(1).)
Northern District of California
 United States District Court




                                  13                     Defendant’s Motion to
                                                         Exclude Expert Testimony
                                  14                     of Gregory K. Leonard,
                                                         Ph.D.
                                  15                                       Dkt. No. 226 – DENIED
                                       Dkt. No. 227/     Plaintiff’s Opposition to   Page 3:7–13, 16–21           DENIED
                                  16
                                       (226-4)           Defendant’s Motion to       Page 5:14–15, 21–24          (No supporting
                                  17                     Preclude Certain            Page 6:22–27                 declaration filed. See
                                                         Testimony of Dr. Susana     Page 9:8–10                  Civ. L.R. 79-5(e)(1).)
                                  18                     Ortiz-Urda Under Daubert
                                       Dkt. No. 227-2/   Exhibit 1 to the            Page 9, ¶ 20                 DENIED
                                  19   (226-6)           Declaration of Laura E.     Page 22, ¶ 50                (No supporting
                                                         Miller in Support of        Page 25, n.52                declaration filed. See
                                  20
                                                         Plaintiff’s Opposition to   Page 26, ¶ 59, n.54          Civ. L.R. 79-5(e)(1).)
                                  21                     Defendant’s Motion to       Page 27, ¶¶ 60, 61
                                                         Preclude Certain            Page 28, ¶ 63, n.61
                                  22                     Testimony of Dr. Susana     Page 29, ¶ 66
                                                         Ortiz-Urda Under Daubert
                                  23   Dkt. No. 227-3/   Exhibit 2 to the            Entire document              DENIED
                                  24   (226-8)           Declaration of Laura E.                                  (No supporting
                                                         Miller in Support of                                     declaration filed. See
                                  25                     Plaintiff’s Opposition to                                Civ. L.R. 79-5(e)(1).)
                                                         Defendant’s Motion to
                                  26                     Preclude Certain
                                                         Testimony of Dr. Susana
                                  27                     Ortiz-Urda Under Daubert
                                  28
                                                                                     20
                                                                           Dkt. No. 231 – DENIED
                                   1
                                       Dkt. No. 233/     Defendant’s Reply in        Page 1:15–17                DENIED
                                   2   (231-4)           Support of Motion for       Page 2:6–7                  (No supporting
                                                         Partial Summary             Page 3:4–5                  declaration filed. See
                                   3                     Judgment                    Page 6:5–8, 12–13, 21,      Civ. L.R. 79-5(e)(1).)
                                                                                     23–24 27–28
                                   4                                                 Page 7:1–4, 8 13, 16, 26–
                                                                                     28
                                   5
                                                                                     Page 11:20–28
                                   6                                                 Page 12:8
                                                                                     Page 13:20–23
                                   7                                                 Page 15:8–10, 13–14, 17
                                       Dkt. No. 233-2/   Exhibit A to the            Pages 12–15                 DENIED
                                   8   (231-6)           Declaration of Thomas                                   (No supporting
                                   9                     Steindler in Support of                                 declaration filed. See
                                                         Reply in Support of                                     Civ. L.R. 79-5(e)(1).)
                                  10                     Motion for Partial
                                                         Summary Judgment
                                  11   Dkt. No. 233-3/   Exhibit B to the            Entire document             DENIED
                                       (231-7)           Declaration of Thomas                                   (No supporting
                                  12
Northern District of California




                                                         Steindler in Support of                                 declaration filed. See
 United States District Court




                                  13                     Reply in Support of                                     Civ. L.R. 79-5(e)(1).)
                                                         Motion for Partial
                                  14                     Summary Judgment
                                       Dkt. No. 233-4/   Exhibit C to the            Entire document             DENIED
                                  15   (231-8)           Declaration of Thomas                                   (No supporting
                                                         Steindler in Support of                                 declaration filed. See
                                  16
                                                         Reply in Support of                                     Civ. L.R. 79-5(e)(1).)
                                  17                     Motion for Partial
                                                         Summary Judgment
                                  18   Dkt. No. 233-5/   Exhibit D to the            Entire document             DENIED
                                       (231-9)           Declaration of Thomas                                   (No supporting
                                  19                     Steindler in Support of                                 declaration filed. See
                                  20                     Reply in Support of                                     Civ. L.R. 79-5(e)(1).)
                                                         Motion for Partial
                                  21                     Summary Judgment
                                       Dkt. No. 233-6/   Exhibit E to the            Entire document             DENIED
                                  22   (231-10)          Declaration of Thomas                                   (No supporting
                                                         Steindler in Support of                                 declaration filed. See
                                  23                     Reply in Support of                                     Civ. L.R. 79-5(e)(1).)
                                  24                     Motion for Partial
                                                         Summary Judgment
                                  25                                       Dkt. No. 232 – DENIED
                                       Dkt. No. 234/     Plaintiff’s Opposition to   Page 3:25–28                DENIED
                                  26   (232-4)           Defendant’s Motion to       Page 4:1–2, 5–20            (No supporting
                                                         Exclude Expert Testimony Page 6:7                       declaration filed. See
                                  27
                                                         of Ted Sweeney              Page 7:24–25                Civ. L.R. 79-5(e)(1).)
                                  28                                                 Page 8:11–14, 23, 28

                                                                                   21
                                                                                      Page 9:15, 28
                                   1                                                  Page 11:21, 27–28
                                   2                                                  Page 12:17, 28
                                                                                      Page 13:5–7, 12–13, 26
                                   3   Dkt. No. 234-3/   Exhibit 2 to the             Page 13:12–13, 15–26      DENIED
                                       (232-6)           Declaration of Laura E.      Page 14:5, 7–17           (No supporting
                                   4                     Miller in Support of         Page 23:22–23             declaration filed. See
                                                         Plaintiff’s Opposition to    Page 24:7–12              Civ. L.R. 79-5(e)(1).)
                                   5
                                                         Defendant’s Motion to        Page 25:16–27
                                   6                     Exclude Expert Testimony Page 26:1–10, 12–14
                                                         of Ted Sweeney
                                   7   Dkt. No. 234-5/   Exhibit 4 to the             Entire document           DENIED
                                       (232-8)           Declaration of Laura E.                                (No supporting
                                   8                     Miller in Support of                                   declaration filed. See
                                   9                     Plaintiff’s Opposition to                              Civ. L.R. 79-5(e)(1).)
                                                         Defendant’s Motion to
                                  10                     Exclude Expert Testimony
                                                         of Ted Sweeney
                                  11   Dkt. No. 234-6/   Exhibit 5 to the             Page 1:19–21, 23–26, 28   DENIED
                                       (232-10)          Declaration of Laura E.      Page 2:1–3, 6–7, 12–16,   (No supporting
                                  12
Northern District of California




                                                         Miller in Support of         27–28                     declaration filed. See
 United States District Court




                                  13                     Plaintiff’s Opposition to    Page 3:1–3, 11–12         Civ. L.R. 79-5(e)(1).)
                                                         Defendant’s Motion to        Page 4:3, 5
                                  14                     Exclude Expert Testimony Page 5:17–18
                                                         of Ted Sweeney               Page 6:15–16
                                  15                                                  Page 7:19–27
                                                                                      Page 8:1–2, 10–15
                                  16
                                                                           Dkt. No. 235 – DENIED
                                  17   Dkt. No. 236/     Plaintiff’s Motion to        Page 4:27–28              DENIED
                                       (235-4)           Strike Defendant’s           Page 5:1                  (No supporting
                                  18                     Daubert Motions Filed                                  declaration filed. See
                                                         June 6, 2019                                           Civ. L.R. 79-5(e)(1).)
                                  19   Dkt. No. 236-2/   Exhibit 1 to the             Entire document           DENIED
                                  20   (235-6)           Declaration of Laura E.                                (No supporting
                                                         Miller in Support of                                   declaration filed. See
                                  21                     Plaintiff’s Motion to                                  Civ. L.R. 79-5(e)(1).)
                                                         Strike Defendant’s
                                  22                     Daubert Motions Filed
                                                         June 6, 2019
                                  23   Dkt. No. 236-3/   Exhibit 2 to the             Entire document           DENIED
                                  24   (235-8)           Declaration of Laura E.                                (No supporting
                                                         Miller in Support of                                   declaration filed. See
                                  25                     Plaintiff’s Motion to                                  Civ. L.R. 79-5(e)(1).)
                                                         Strike Defendant’s
                                  26                     Daubert Motions Filed
                                                         June 6, 2019
                                  27
                                                                          Dkt. No. 242 – GRANTED
                                  28   Dkt. No. 242-3/   Exhibit 5 to the             Entire document           GRANTED

                                                                                   22
                                       (Native Excel     Declaration of Tom                              (Contains licensing
                                   1   File)             Steindler in Support of                         and proprietary
                                   2                     Defendant’s Reply in                            pharmaceutical
                                                         Support of Motion to                            research and
                                   3                     Preclude Certain                                development
                                                         Testimony of Dr. Susana                         information. See Dkt.
                                   4                     Ortiz-Urda Under Daubert                        No. 242.)
                                                                           Dkt. No. 258 – DENIED
                                   5
                                       Dkt. No. 259/     Plaintiff’s Motion In       Page 1:24–28        DENIED
                                   6   (258-4)           Limine No. 1 Excluding      Page 2:1–3, 15–18   (No supporting
                                                         Undisclosed Validity        Page 3:1–3          declaration filed. See
                                   7                     Challenges                                      Civ. L.R. 79-5(e)(1).)
                                       Dkt. No. 259-2/   Exhibit 1 to the            Entire document     DENIED
                                   8   (258-6)           Declaration of Laura E.                         (No supporting
                                   9                     Miller in Support of                            declaration filed. See
                                                         Plaintiff’s Motion in                           Civ. L.R. 79-5(e)(1).)
                                  10                     Limine No. 1 Excluding
                                                         Undisclosed Validity
                                  11                     Challenges
                                       Dkt. No. 259-3/   Exhibit 2 to the            Entire document     DENIED
                                  12
Northern District of California




                                       (258-8)           Declaration of Laura E.                         (No supporting
 United States District Court




                                  13                     Miller in Support of                            declaration filed. See
                                                         Plaintiff’s Motion in                           Civ. L.R. 79-5(e)(1).)
                                  14                     Limine No. 1 Excluding
                                                         Undisclosed Validity
                                  15                     Challenges
                                                                           Dkt. No. 261 – DENIED
                                  16
                                       Dkt. No. 262/     Plaintiff’s Motion In       Page 1:8–9          DENIED
                                  17   (261-4)           Limine No. 3 Re:            Page 2:2–22         (No supporting
                                                         Cumulative Expert           Page 3:2–3          declaration filed. See
                                  18                     Testimony                                       Civ. L.R. 79-5(e)(1).)
                                       Dkt. No. 262-2/   Exhibit 1 of the            Entire document     DENIED
                                  19   (261-6)           Declaration Of Laura E.                         (No supporting
                                  20                     Miller In Support Of                            declaration filed. See
                                                         Plaintiff’s Motion In                           Civ. L.R. 79-5(e)(1).)
                                  21                     Limine No. 3 Re:
                                                         Cumulative Expert
                                  22                     Testimony
                                       Dkt. No. 262-3/   Exhibit 2 of the            Entire document     DENIED
                                  23
                                       (261-8)           Declaration Of Laura E.                         (No supporting
                                  24                     Miller In Support Of                            declaration filed. See
                                                         Plaintiff’s Motion In                           Civ. L.R. 79-5(e)(1).)
                                  25                     Limine No. 3 Re:
                                                         Cumulative Expert
                                  26                     Testimony
                                       Dkt. No. 262-4/   Exhibit 3 of the            Entire document     DENIED
                                  27
                                       (261-10)          Declaration Of Laura E.                         (No supporting
                                  28                     Miller In Support Of                            declaration filed. See

                                                                                  23
                                                         Plaintiff’s Motion In                          Civ. L.R. 79-5(e)(1).)
                                   1                     Limine No. 3 Re:
                                   2                     Cumulative Expert
                                                         Testimony
                                   3   Dkt. No. 262-5/   Exhibit 4 of the             Entire document   DENIED
                                       (261-12)          Declaration Of Laura E.                        (No supporting
                                   4                     Miller In Support Of                           declaration filed. See
                                                         Plaintiff’s Motion In                          Civ. L.R. 79-5(e)(1).)
                                   5
                                                         Limine No. 3 Re:
                                   6                     Cumulative Expert
                                                         Testimony
                                   7   Dkt. No. 262-6/   Exhibit 5 of the             Entire document   DENIED
                                       (261-14)          Declaration Of Laura E.                        (No supporting
                                   8                     Miller In Support Of                           declaration filed. See
                                   9                     Plaintiff’s Motion In                          Civ. L.R. 79-5(e)(1).)
                                                         Limine No. 3 Re:
                                  10                     Cumulative Expert
                                                         Testimony
                                  11                                       Dkt. No. 263 – DENIED
                                       Dkt. No. 264/     Plaintiff’s Motion In        Page 2:25–28      DENIED
                                  12
Northern District of California




                                       (263-4)           Limine No. 4 re:             Page 3:1–3        (No supporting
 United States District Court




                                  13                     Excluding Withheld           Page 3:7–9        declaration filed. See
                                                         Evidence                     Page 4:28         Civ. L.R. 79-5(e)(1).)
                                  14                                                  Page 5:1
                                       Dkt. No. 264-1/   Declaration of Laura E.      Page 1:17–19      DENIED
                                  15   (263-6)           Miller In Support of                           (No supporting
                                                         Plaintiff’s Motion In                          declaration filed. See
                                  16
                                                         Limine No. 4 re:                               Civ. L.R. 79-5(e)(1).)
                                  17                     Excluding Withheld
                                                         Evidence
                                  18   Dkt. No. 264-6/   Exhibit 5 to the             Entire document   DENIED
                                       (263-8)           Declaration of Laura E.                        (No supporting
                                  19                     Miller In Support of                           declaration filed. See
                                  20                     Plaintiff’s Motion In                          Civ. L.R. 79-5(e)(1).)
                                                         Limine No. 4 re:
                                  21                     Excluding Withheld
                                                         Evidence
                                  22   Dkt. No. 264-7/   Exhibit 6 to the             Entire document   DENIED
                                       (263-10)          Declaration of Laura E.                        (No supporting
                                  23                     Miller In Support of                           declaration filed. See
                                  24                     Plaintiff’s Motion In                          Civ. L.R. 79-5(e)(1).)
                                                         Limine No. 4 re:
                                  25                     Excluding Withheld
                                                         Evidence
                                  26                                      Dkt. No. 265 – GRANTED
                                       Dkt. No. 266/     Plaintiff’s Motion in        Page 1:20–25      GRANTED
                                  27
                                       (265-4)           Limine No. 5 re:             Page 2:2–3, 7–9   (Contains proprietary
                                  28                     Excluding Hidden                               pharmaceutical

                                                                                   24
                                                          Hearsay Testimony                                   research and
                                   1                                                                          development
                                   2                                                                          information. See Dkt.
                                                                                                              No. 274.)
                                   3   Dkt. No. 266-2/    Exhibit 1 to the         Entire document            GRANTED
                                       (265-6)            Declaration of Laura E.                             (Contains proprietary
                                   4                      Miller in support of                                pharmaceutical
                                                          Plaintiff’s Motion in                               research and
                                   5
                                                          Limine No. 5 re:                                    development
                                   6                      Excluding Hidden                                    information. See Dkt.
                                                          Hearsay Testimony                                   No. 274.)
                                   7                     Dkt. No. 267 – GRANTED IN PART and DENIED IN PART
                                       Dkt. No. 273-5/    Exhibit E to the         Entire document            GRANTED
                                   8   (267-5)            Declaration of Thomas P.                            (Contains proprietary
                                   9                      Steindler In Support of                             pharmaceutical
                                                          Novartis’s Motions in                               research and
                                  10                      Limine                                              development
                                                                                                              information. See Dkt.
                                  11                                                                          No. 267-1.)
                                       Dkt. No. 273-6/    Exhibit F to the         Page i:11–13               GRANTED IN
                                  12
Northern District of California




                                       (267-7)            Declaration of Thomas P. Page 1:3–5, 17, 19–21, 23, PART
 United States District Court




                                  13                      Steindler In             28                         (The following
                                                          Support of Novartis’s    Page 8:2, 4, 28            contains proprietary
                                  14                      Motions in Limine        Page 9:1–4, 7, 24–28       pharmaceutical
                                                                                   Page 10:1, 7–13, 22–24,    research and
                                  15                                               26–28                      development
                                                                                   Page 11:4, 7–9             information:
                                  16
                                                                                   Page 15:19                  • Page i:11–13
                                  17                                               Page 16:12–13               • Page 1:3–5, 17,
                                                                                   Page 17:10–12                   23, 28
                                  18                                                                           • Page 8:2, 4, 28
                                                                                                               • Page 9:1–4, 24–
                                  19
                                                                                                                   28
                                  20                                                                           • Page 10:1, 7–13,
                                                                                                                   22–24, 26–28
                                  21                                                                           • Page 11:4, 7–9
                                                                                                               • Page 15:19
                                  22
                                                                                                               • Page 16:12–13
                                  23                                                                           See Dkt. No. 222.)
                                       Dkt. No. 273-7/    Exhibit G to the         Page i:8–9                 GRANTED IN
                                  24   (267-9)            Declaration of Thomas P. Page 2:7–9                 PART
                                                          Steindler In             Page 5:17–28               (The following
                                  25                      Support of Novartis’s    Page 6:1, 3–10, 18–22,     contains proprietary
                                  26                      Motions in Limine        24–28                      pharmaceutical
                                                                                   Page 7:1–2, 4              research and
                                  27                                               Page 8:6–13, 18–20         development
                                                                                   Page 9:3–4, 6–7, 9–10      information:
                                  28                                               Page 14:15–17               • Page 6:5–10, 12–
                                                                                   25
                                                                                      Page 15:4–5, 7–9, 11, 13–         22, 24–28
                                   1                                                  14                             • Page 7:1–2, 4
                                   2                                                  Page 17:4–11, 26–27           See Dkt. No. 223.)
                                                                                      Page 21:23–25
                                   3                                                  Page 22:1–2
                                       Dkt. No. 273-11/   Exhibit K to the            Entire document               DENIED
                                   4   (267-10)           Declaration of Thomas P.                                  (No supporting
                                                          Steindler In Support of                                   declaration filed. See
                                   5
                                                          Novartis’s Motions in                                     Civ. L.R. 79-5(e)(1).)
                                   6                      Limine
                                       Dkt. No. 272/      Novartis’s Motion in       Page 1:12–26                   DENIED
                                   7   (267-4)            Limine No. 5 re: Evidence Page 2:25–26                    (No supporting
                                                          or Argument Suggesting                                    declaration filed. See
                                   8                      Damages Should Be                                         Civ. L.R. 79-5(e)(1).)
                                   9                      Awarded for Any Period
                                                          After December 2018
                                  10                                       Dkt. No. 282 – DENIED
                                       Dkt. No. 283/      Opposition To              Page 2:12–13, 19–20, 23–       DENIED
                                  11   (282-4)            Plexxikon’s Motion in      24                             (No supporting
                                                          Limine No. 1 re:           Page 3:5–8                     declaration filed. See
                                  12
Northern District of California




                                                          Excluding Undisclosed                                     Civ. L.R. 79-5(e)(1).)
 United States District Court




                                  13                      Validity Challenges
                                                                           Dkt. No. 285 – DENIED
                                  14   Dkt. No. 286-2/    Exhibit A to the           ¶¶ 3, 7, 17, 21, 25, 26, 28–   DENIED
                                       (285-4)            Declaration of Thomas P. 31, 75–78, 115–122, 126,         (No supporting
                                  15                      Steindler In Support of    127                            declaration filed. See
                                                          Opposition To                                             Civ. L.R. 79-5(e)(1).)
                                  16
                                                          Plexxikon’s Motion in
                                  17                      Limine No. 3 re:
                                                          Cumulative Expert
                                  18                      Testimony
                                       Dkt. No. 286-7/    Exhibit F to the           ¶3                             DENIED
                                  19   (285-6)            Declaration of Thomas P.                                  (No supporting
                                  20                      Steindler In Support of                                   declaration filed. See
                                                          Opposition To                                             Civ. L.R. 79-5(e)(1).)
                                  21                      Plexxikon’s Motion in
                                                          Limine No. 3 re:
                                  22                      Cumulative Expert
                                                          Testimony
                                  23
                                       Dkt. No. 286-9/    Exhibit H to the           ¶¶ 61–65                       DENIED
                                  24   (285-8)            Declaration of Thomas P.                                  (No supporting
                                                          Steindler In Support of                                   declaration filed. See
                                  25                      Opposition To                                             Civ. L.R. 79-5(e)(1).)
                                                          Plexxikon’s Motion in
                                  26                      Limine No. 3 re:
                                                          Cumulative Expert
                                  27
                                                          Testimony
                                  28
                                                                                     26
                                       Dkt. No. 286-10/   Exhibit I to the           ¶¶ 57–59, 77–80    DENIED
                                   1   (285-10)           Declaration of Thomas P.                      (No supporting
                                   2                      Steindler In Support of                       declaration filed. See
                                                          Opposition To                                 Civ. L.R. 79-5(e)(1).)
                                   3                      Plexxikon’s Motion in
                                                          Limine No. 3 re:
                                   4                      Cumulative Expert
                                                          Testimony
                                   5
                                                                           Dkt. No. 287 – DENIED
                                   6   Dkt. No. 288-3/    Exhibit B to the           Entire document DENIED
                                       (287-3)            Declaration of                             (Defendant states, in
                                   7                      Thomas P. Steindler In                     conclusory fashion,
                                                          Support Of Novartis’s                      that the document
                                   8                      Opposition to Plexxikon’s                  “contain[s] and
                                   9                      Motion in Limine No. 4                     refer[s] to
                                                          re: Excluding Withheld                     competitively
                                  10                      Evidence                                   sensitive documents
                                                                                                     the public disclosure
                                  11                                                                 of which would cause
                                                                                                     harm to Novartis.”
                                  12                                                                 See Dkt. No. 287-1.
Northern District of California
 United States District Court




                                  13                                                                 This generic
                                                                                                     explanation is
                                  14                                                                 insufficient to
                                                                                                     establish good cause.)
                                  15   Dkt. No. 288-4/  Exhibit C to the          Entire document    DENIED
                                       (287-4)          Declaration of                               (Defendant states, in
                                  16
                                                        Thomas P. Steindler In                       conclusory fashion,
                                  17                    Support Of Novartis’s                        that the document
                                                        Opposition to Plexxikon’s                    “contain[s] and
                                  18                    Motion in Limine No. 4                       refer[s] to
                                                        re: Excluding Withheld                       competitively
                                  19                    Evidence                                     sensitive documents
                                                                                                     the public disclosure
                                  20
                                                                                                     of which would cause
                                  21                                                                 harm to Novartis.”
                                                                                                     See Dkt. No. 287-1.
                                  22                                                                 This generic
                                                                                                     explanation is
                                  23                                                                 insufficient to
                                                                                                     establish good cause.)
                                  24
                                                       Dkt. No. 289 – GRANTED IN PART and DENIED IN PART
                                  25   Dkt. No. 290/    Opposition To             Page 1:21–23;      GRANTED
                                       (289-4)          Plexxikon’s Motion in     Page 2:20–25;      (Contains proprietary
                                  26                    Limine No. 5 re:          Page 3:1–8;        pharmaceutical
                                                        Excluding Hidden          Page 5:3           research and
                                  27                    Hearsay Testimony                            development
                                  28                                                                 information. See Dkt.

                                                                                   27
                                                                                                         No. 301.)
                                   1
                                       Dkt. No. 290-2/   Exhibit A to the            Entire document     DENIED
                                   2   (289-5)           Declaration of                                  (No supporting
                                                         Thomas P. Steindler In                          declaration filed. See
                                   3                     Support of Opposition To                        Civ. L.R. 79-5(e)(1).)
                                                         Plexxikon’s Motion in
                                   4                     Limine No. 5 re:
                                                         Excluding Hidden
                                   5
                                                         Hearsay Testimony
                                   6                                       Dkt. No. 291 – DENIED
                                       Dkt. No. 292/     Plaintiff’s Opposition to   Page 2:7–10         DENIED
                                   7   (291-3)           Novartis’s Motion in                            (No supporting
                                                         Limine No. 1 Re: PTAB                           declaration filed. See
                                   8                     Proceedings                                     Civ. L.R. 79-5(e)(1).)
                                   9   Dkt. No. 292-6/   Exhibit 5 to the            Entire document     DENIED
                                       (291-5)           Declaration of Laura E.                         (No supporting
                                  10                     Miller in Support of                            declaration filed. See
                                                         Plaintiff’s Opposition to                       Civ. L.R. 79-5(e)(1).)
                                  11                     Novartis’s Motion in
                                                         Limine No. 1 Re: PTAB
                                  12
Northern District of California




                                                         Proceedings
 United States District Court




                                  13   Dkt. No. 292-8/   Exhibit 7 to the            Entire document     DENIED
                                       (291-7)           Declaration of Laura E.                         (No supporting
                                  14                     Miller in Support of                            declaration filed. See
                                                         Plaintiff’s Opposition to                       Civ. L.R. 79-5(e)(1).)
                                  15                     Novartis’s Motion in
                                                         Limine No. 1 Re: PTAB
                                  16
                                                         Proceedings
                                  17   Dkt. No. 292-9/   Exhibit 8 to the            Entire document     DENIED
                                       (291-9)           Declaration of Laura E.                         (No supporting
                                  18                     Miller in Support of                            declaration filed. See
                                                         Plaintiff’s Opposition to                       Civ. L.R. 79-5(e)(1).)
                                  19                     Novartis’s Motion in
                                  20                     Limine No. 1 Re: PTAB
                                                         Proceedings
                                  21                                       Dkt. No. 293 – DENIED
                                       Dkt. No. 294/     Plaintiff’s Opposition to   Page 2:3–5, 11–16   DENIED
                                  22   (293-3)           Novartis’s Motion in                            (No supporting
                                                         Limine No. 2 re:                                declaration filed. See
                                  23
                                                         Unasserted Patents as                           Civ. L.R. 79-5(e)(1).)
                                  24                     Evidence of the Validity
                                                         of the Asserted Patents
                                  25   Dkt. No. 294-3/   Exhibit 2 to the            Entire document     DENIED
                                       (293-5)           Declaration of Laura E.                         (No supporting
                                  26                     Miller in Support of                            declaration filed. See
                                                         Plaintiff’s Opposition to                       Civ. L.R. 79-5(e)(1).)
                                  27
                                                         Novartis’s Motion in
                                  28                     Limine No. 2 re:

                                                                                  28
                                                          Unasserted Patents as
                                   1                      Evidence of the Validity
                                   2                      of the Asserted Patents
                                       Dkt. No. 294-5/    Exhibit 4 to the            Entire document  DENIED
                                   3   (293-7)            Declaration of Laura E.                      (No supporting
                                                          Miller in Support of                         declaration filed. See
                                   4                      Plaintiff’s Opposition to                    Civ. L.R. 79-5(e)(1).)
                                                          Novartis’s Motion in
                                   5
                                                          Limine No. 2 re:
                                   6                      Unasserted Patents as
                                                          Evidence of the Validity
                                   7                      of the Asserted Patents
                                                                            Dkt. No. 295 – DENIED
                                   8   Dkt. No. 296-2/    Exhibit 1 to the            Entire document  DENIED
                                   9   (295-3)            Declaration of Laura E.                      (No supporting
                                                          Miller in Support of                         declaration filed. See
                                  10                      Plaintiff’s Opposition to                    Civ. L.R. 79-5(e)(1).)
                                                          Novartis’s Motion in
                                  11                      Limine No. 3 re: Evidence
                                                          or Argument
                                  12
Northern District of California




                                                          Mischaracterizing or
 United States District Court




                                  13                      Having a Tendency to
                                                          Mislead as to the Scope of
                                  14                      Plexxikon’s Patent Rights
                                       Dkt. No. 296-3/    Exhibit 2 to the            Entire document  DENIED
                                  15   (295-5)            Declaration of Laura E.                      (No supporting
                                                          Miller in Support of                         declaration filed. See
                                  16
                                                          Plaintiff’s Opposition to                    Civ. L.R. 79-5(e)(1).)
                                  17                      Novartis’s Motion in
                                                          Limine No. 3 re: Evidence
                                  18                      or Argument
                                                          Mischaracterizing or
                                  19                      Having a Tendency to
                                                          Mislead as to the Scope of
                                  20
                                                          Plexxikon’s Patent Rights
                                  21                     Dkt. No. 297 – GRANTED IN PART and DENIED IN PART
                                       Dkt. No. 326/      Plaintiff’s Opposition to   Page 1:19–24     GRANTED
                                  22   (297-4)            Novartis’s Motion in        Page 2:9, 17–28  (Contains licensing
                                                          Limine No. 4 Re: Alleged Page 3:1–5, 8–20    negotiation, as well as
                                  23                      Copying                                      proprietary
                                  24                                                                   pharmaceutical
                                                                                                       research and
                                  25                                                                   development
                                                                                                       information. See Dkt.
                                  26                                                                   No. 302.)
                                       Dkt. No. 326-2/    Exhibit 1 to the            Entire document  GRANTED
                                  27
                                       (297-6)            Declaration of Laura E.                      (Contains proprietary
                                  28                      Miller in Support of                         pharmaceutical

                                                                                 29
                                                         Plaintiff’s Opposition to                      research and
                                   1                     Novartis’s Motion in                           development
                                   2                     Limine No. 4 Re: Alleged                       information. See Dkt.
                                                         Copying                                        No. 302.)
                                   3   Dkt. No. 326-3/   Exhibit 2 to the             Entire document   GRANTED
                                       (297-8)           Declaration of Laura E.                        (Contains proprietary
                                   4                     Miller in Support of                           pharmaceutical
                                                         Plaintiff’s Opposition to                      research and
                                   5
                                                         Novartis’s Motion in                           development
                                   6                     Limine No. 4 Re:                               information. See Dkt.
                                                         Alleged Copying                                No. 302.)
                                   7   Dkt. No. 316/     Exhibit 3 to the             Entire document   GRANTED
                                       (297-10)          Declaration of Laura E.                        (Contains licensing
                                   8                     Miller in Support of                           negotiation, as well as
                                   9                     Plaintiff’s Opposition to                      proprietary
                                                         Novartis’s Motion in                           pharmaceutical
                                  10                     Limine No. 4 Re: Alleged                       research and
                                                         Copying                                        development
                                  11                                                                    information. See Dkt.
                                                                                                        No. 302.)
                                  12
Northern District of California




                                       Dkt. No. 298-5/   Exhibit 4 to the             Entire document   GRANTED
 United States District Court




                                  13   (297-12)          Declaration of Laura E.                        (Contains licensing
                                                         Miller in Support of                           negotiation, as well as
                                  14                     Plaintiff’s Opposition to                      proprietary
                                                         Novartis’s Motion in                           pharmaceutical
                                  15                     Limine No. 4 Re: Alleged                       research and
                                                         Copying                                        development
                                  16
                                                                                                        information. See Dkt.
                                  17                                                                    No. 302.)
                                       Dkt. No. 298-6/   Exhibit 5 to the             Entire document   DENIED
                                  18   (297-14)          Declaration of Laura E.                        (No supporting
                                                         Miller in Support of                           declaration filed. See
                                  19                     Plaintiff’s Opposition to                      Civ. L.R. 79-5(e)(1).)
                                                         Novartis’s Motion in
                                  20
                                                         Limine No. 4 Re:
                                  21                     Alleged Copying
                                       Dkt. No. 298-7/   Exhibit 6 to the             Entire document   DENIED
                                  22   (297-16)          Declaration of Laura E.                        (No supporting
                                                         Miller in Support of                           declaration filed. See
                                  23                     Plaintiff’s Opposition to                      Civ. L.R. 79-5(e)(1).)
                                  24                     Novartis’s Motion in
                                                         Limine No. 4 Re: Alleged
                                  25                     Copying
                                       Dkt. No. 298-8/   Exhibit 7 to the             Entire document   DENIED
                                  26   (297-18)          Declaration of Laura E.                        (No supporting
                                                         Miller in Support of                           declaration filed. See
                                  27                     Plaintiff’s Opposition to                      Civ. L.R. 79-5(e)(1).)
                                  28                     Novartis’s Motion in

                                                                                     30
                                                          Limine No. 4 Re: Alleged
                                   1                      Copying
                                   2                                         Dkt. No. 299 – DENIED
                                       Dkt. No. 327-4/    Exhibit 3 to the             Entire document         DENIED
                                   3   (299-4)            Declaration of Laura E.                              (No supporting
                                                          Miller in Support of                                 declaration filed. See
                                   4                      Plaintiff’s Opposition to                            Civ. L.R. 79-5(e)(1).)
                                                          Novartis’s Motion in
                                   5
                                                          Limine No. 5 Re:
                                   6                      Evidence or Argument
                                                          Suggesting Damages
                                   7                      Should be Awarded for
                                                          Any Period After
                                   8                      December 2018
                                   9   Dkt. No. 327-5/    Exhibit 4 to the             Entire document         DENIED
                                       (299-6)            Declaration of Laura E.                              (No supporting
                                  10                      Miller in Support of                                 declaration filed. See
                                                          Plaintiff’s Opposition to                            Civ. L.R. 79-5(e)(1).)
                                  11                      Novartis’s Motion in
                                                          Limine No. 5 Re:
                                  12
Northern District of California




                                                          Evidence or Argument
 United States District Court




                                  13                      Suggesting Damages
                                                          Should be Awarded for
                                  14                      Any Period After
                                                          December 2018
                                  15                     Dkt. No. 306 – GRANTED IN PART and DENIED IN PART
                                       Dkt. No. 307/      Defendant’s Notice of        Page:2:25–28            DENIED
                                  16
                                       (306-4)            Motion and Motion to         Page 6:25–26            (No supporting
                                  17                      Strike Second                Page 8:11               declaration filed. See
                                                          Supplemental Report of       Page 9:10, 17–26        Civ. L.R. 79-5(e)(1).)
                                  18                      Plaintiff’s Expert Gregory Page 10:1–14, 24–28
                                                          K. Leonard, Ph.D.            Page 11:1–14, 16–18
                                  19                                                   Page 13:4–10
                                  20                                                   Page 14:22–23
                                                                                       Page 15:1–9, 17–20
                                  21                                                   Page 16:4, 7–11, 20–22,
                                                                                       24–27
                                  22                                                   Page 17:1–8
                                       Dkt. No. 307-2/    Exhibit 1 to the             Entire document         DENIED
                                  23   (306-5)            Declaration of Thomas P.                             (No supporting
                                  24                      Steindler In Support Of                              declaration filed. See
                                                          Defendant’s Motion To                                Civ. L.R. 79-5(e)(1).)
                                  25                      Strike Second
                                                          Supplemental Report of
                                  26                      Plaintiff’s Expert Gregory
                                                          K. Leonard, Ph.D.
                                  27
                                       Dkt. No. 307-3/    Exhibit 2 to the             ¶ 59, & n.75            GRANTED
                                  28   (306-7)            Declaration of Thomas P. Figure 4                    (Contains licensing

                                                                                    31
                                                        Steindler In Support Of    ¶¶ 75–77, & n.112, 115,   negotiation terms.
                                   1                    Defendant’s Motion To      117                       See Dkt. No. 312.)
                                   2                    Strike Second              ¶ 79, & n.118
                                                        Supplemental Report of     ¶¶ 112–114, & n.194
                                   3                    Plaintiff’s Expert Gregory Exhibit 3 (pages 1 and 2)
                                                        K. Leonard, Ph.D.
                                   4   Dkt. No. 307-4/  Exhibit 3 to the           Entire document           DENIED
                                       (306-8)          Declaration of Thomas P.                             (No supporting
                                   5
                                                        Steindler In Support Of                              declaration filed. See
                                   6                    Defendant’s                                          Civ. L.R. 79-5(e)(1).)
                                                        Motion To Strike Second
                                   7                    Supplemental Report of
                                                        Plaintiff’s Expert Gregory
                                   8                    K. Leonard, Ph.D.
                                   9                   Dkt. No. 314 – GRANTED IN PART and DENIED IN PART
                                       Dkt. No. 325/    Plaintiff’s Opposition to  Page 3:16–22, 23–24, 26   GRANTED
                                  10   (314-5)          Defendant’s Motion to                                (Contains trade
                                                        Exclude Expert Testimony                             secrets and licensing
                                  11                    of Gregory K. Leonard,                               negotiation terms.
                                                        Ph.D.                                                See Dkt. No. 314.)
                                  12
                                                        Plaintiff’s Opposition to
Northern District of California




                                       Dkt. No. 325/                               Page 1:17–18              DENIED
 United States District Court




                                  13   (314-5)          Defendant’s Motion to      Page 2:3–13               (No supporting
                                                        Exclude Expert Testimony Page 4:6–7                  declaration filed. See
                                  14                    of Gregory K. Leonard,     Page 5:1                  Civ. L.R. 79-5(e)(1).)
                                                        Ph.D.
                                  15   Dkt. No. 325-2/  Exhibit 1 to the           Page 29, ¶ 59             GRANTED
                                       (314-7)          Declaration of Laura E.    Page 40, ¶ 79             (Contains trade
                                  16
                                                        Miller in Support of       Page 41, n.112            secrets and licensing
                                  17                    Plaintiff’s Opposition to  Page 42, n.117, 118       negotiation terms.
                                                        Defendant’s Motion to      Page 44, ¶ 83             See Dkt. No. 314.)
                                  18                    Exclude Expert Testimony Page 45, ¶¶ 83–85
                                                        of Gregory K. Leonard,     Page 46, ¶¶ 85–86, n.132–
                                  19                    Ph.D.                      134
                                  20                                               Page 47, ¶¶ 86–88, n.135
                                                                                   Page 48, ¶¶ 88–89, n.139–
                                  21                                               140
                                                                                   Page 58, ¶¶ 102, 104
                                  22                                               Page 59, ¶ 104
                                                                                   Page 60, ¶¶ 106–107
                                  23                                               Page 61, ¶¶ 107–109,
                                  24                                               n.185
                                                                                   Page 62, ¶¶ 109–110,
                                  25                                               n.188
                                                                                   Page 65, ¶¶ 113–114,
                                  26                                               n.194
                                                                                   Page 66, ¶ 114
                                  27                                               Page 81, ¶ 144, n.231
                                  28
                                                                                  32
                                       Dkt. No. 325-2/   Exhibit 1 to the             Page 28, ¶ 57               GRANTED IN
                                   1   (314-7)           Declaration of Laura E.      Page 29, ¶ 60               PART
                                   2                     Miller in Support of         Page 30, Figure 4           (The following
                                                         Plaintiff’s Opposition to    Page 31, ¶¶ 62–63           contains proprietary
                                   3                     Defendant’s Motion to        Page 32, ¶¶ 63–65           pharmaceutical
                                                         Exclude Expert Testimony     Page 33, ¶¶ 65–66, n.88     research and
                                   4                     of Gregory K. Leonard,       Page 34, ¶ 68               development
                                                         Ph.D.                        Page 35, ¶¶ 68–69, n.93,    information:
                                   5
                                                                                      95                           • Page 44, ¶ 81
                                   6                                                  Page 36, ¶ 70                • Page 68, ¶¶ 117–
                                                                                      Page 37, ¶ 72                    118
                                   7                                                  Page 38, ¶¶ 72–73, n.102,    • Page 69, ¶¶ 119–
                                                                                      104                              120
                                   8                                                  Page 39, ¶¶ 73–74, n.107     • Page 70, ¶¶ 120–
                                                                                      Page 40, n.110                   121
                                   9
                                                                                      Page 44, ¶ 81                • Page 71, ¶¶ 122–
                                  10                                                  Page 68, ¶¶ 117–118              123
                                                                                      Page 69, ¶¶ 119–120          • Page 72, ¶¶ 124–
                                  11                                                  Page 70, ¶¶ 120–121              125
                                                                                      Page 71, ¶¶ 122–123
                                  12                                                                               • Page 73, ¶¶ 126–
                                                                                      Page 72, ¶¶ 124–125
Northern District of California




                                                                                                                       127
 United States District Court




                                                                                      Page 73, ¶¶ 126–127
                                  13                                                                               • Page 74, ¶¶ 127–
                                                                                      Page 74, ¶¶ 127–128,
                                                                                                                       128, n.219
                                  14                                                  n.219
                                                                                                                   • Page 75, ¶¶ 128–
                                                                                      Page 75, ¶¶ 128–131
                                  15                                                                                   131
                                                                                      Page 76, ¶¶ 131–132,
                                                                                      n.222                        • Page 76, ¶¶ 131–
                                  16                                                  Page 77, ¶¶ 132–135              132, n.222
                                                                                                                   • Page 77, ¶¶ 132–
                                  17                                                                                   135
                                                                                                                  See Dkt. No. 330.)
                                  18
                                       Dkt. No. 316/     Exhibit 3 to the             Page 44, ¶ 83               GRANTED
                                  19   (314-9)           Declaration of Laura E.                                  (Contains trade secret
                                                         Miller in Support of                                     and licensing
                                  20                     Plaintiff’s Opposition to                                negotiation terms.
                                                         Novartis’s Motion in                                     See Dkt. No. 314.)
                                  21                     Limine No. 4 Re: Alleged
                                  22                     Copying
                                       Dkt. No. 327-2/   Exhibit 1 to the             Page 2:20–27                GRANTED
                                  23   (314-11)          Declaration of Laura E.      Page 3:1–28                 (Contains trade secret
                                                         Miller in Support of         Page 4:1–2, 4–27            and licensing
                                  24                     Plexxikon’s Opposition to    Page 5:8–9                  negotiation terms.
                                                         Novartis’s Motion in                                     See Dkt. No. 314.)
                                  25
                                                         Limine No. 5 Re:
                                  26                     Evidence or Argument
                                                         Suggesting Damages
                                  27                     Should be Awarded for
                                                         Any Period After
                                  28                     December 2018
                                                                                     33
                                       Dkt. No. 327-3/   Exhibit 2 to the             Page 14:8–10                 GRANTED
                                   1   (314-13)          Declaration of Laura E.                                   (Contains trade secret
                                   2                     Miller in Support of                                      and licensing
                                                         Plexxikon’s Opposition to                                 negotiation terms.
                                   3                     Novartis’s Motion in                                      See Dkt. No. 314.)
                                                         Limine No. 5 Re:
                                   4                     Evidence or Argument
                                                         Suggesting Damages
                                   5
                                                         Should be Awarded for
                                   6                     Any Period After
                                                         December 2018
                                   7   Dkt. No. 327-4/   Exhibit 3 to the             Page 65, ¶ 113               GRANTED
                                       (314-15)          Declaration of Laura E.      Page 66, ¶ 114               (Contains trade secret
                                   8                     Miller in Support of                                      and licensing
                                                         Plaintiff’s Opposition to                                 negotiation terms.
                                   9
                                                         Novartis’s Motion in                                      See Dkt. No. 314.)
                                  10                     Limine No. 5 Re:
                                                         Evidence or Argument
                                  11                     Suggesting Damages
                                                         Should be Awarded for
                                  12                     Any Period After
Northern District of California
 United States District Court




                                  13                     December 2018
                                       Dkt. No. 327-4/   Exhibit 3 to the             Page 27, ¶ 56                DENIED
                                  14   (314-15)          Declaration of Laura E.      Page 27–28, ¶ 57             (No supporting
                                                         Miller in Support of                                      declaration filed. See
                                  15                     Plaintiff’s Opposition to                                 Civ. L.R. 79-5(e)(1).)
                                                         Novartis’s Motion in
                                  16                     Limine No. 5 Re:
                                  17                     Evidence or Argument
                                                         Suggesting Damages
                                  18                     Should be Awarded for
                                                         Any Period After
                                  19                     December 2018
                                       Dkt. No. 327-5/   Exhibit 4 to the             Exhibits 2a, 2b, 3, and 4    GRANTED
                                  20
                                       (314-17)          Declaration of Laura E.                                   (Contains trade secret
                                  21                     Miller in Support of                                      and licensing
                                                         Plaintiff’s Opposition to                                 negotiation terms.
                                  22                     Novartis’s Motion in                                      See Dkt. No. 314.)
                                                         Limine No. 5 Re:
                                  23                     Evidence or Argument
                                                         Suggesting Damages
                                  24
                                                         Should be Awarded for
                                  25                     Any Period After
                                                         December 2018
                                  26   Dkt. No. 327-5/   Exhibit 4 to the             Page 1–2, ¶ 4                DENIED
                                       (314-17)          Declaration of Laura E.      Exhibits 5a, 5b, 5c, and 6   (No supporting
                                  27                     Miller in Support of                                      declaration filed. See
                                  28                     Plaintiff’s Opposition to                                 Civ. L.R. 79-5(e)(1).)

                                                                                     34
                                                        Novartis’s Motion in
                                   1                    Limine No. 5 Re:
                                   2                    Evidence or Argument
                                                        Suggesting Damages
                                   3                    Should be Awarded for
                                                        Any Period After
                                   4                    December 2018
                                       Dkt. No. 319/    Exhibit 4 to the           Page 2:20–27            GRANTED
                                   5
                                       (314-19)         Declaration of Thomas P. Page 3:1–28               (Contains trade secret
                                   6                    Steindler in Support of    Page 4:1–2, 4–27        and licensing
                                                        Defendant’s Motion to      Page 5:8–9              negotiation terms.
                                   7                    Strike Second                                      See Dkt. No. 314.)
                                                        Supplemental Report of
                                   8                    Plaintiff’s Expert Gregory
                                                        K. Leonard, Ph.D.
                                   9
                                       Dkt. No. 319/    Exhibit 4 to the           Page 6:2–3              DENIED
                                  10   (314-19)         Declaration of Thomas P.                           (No supporting
                                                        Steindler in Support of                            declaration filed. See
                                  11                    Defendant’s Motion to                              Civ. L.R. 79-5(e)(1).)
                                                        Strike Second
                                  12                    Supplemental Report of
Northern District of California
 United States District Court




                                  13                    Plaintiff’s Expert Gregory
                                                        K. Leonard, Ph.D.
                                  14                   Dkt. No. 332 – GRANTED IN PART and DENIED IN PART
                                       Dkt. No. 333/    Plaintiff’s Opposition to  Page 6:26–27            DENIED
                                  15   (332-4)          Novartis’s Motion to       Page 16:20–21           (No supporting
                                                        Strike the Second                                  declaration filed. See
                                  16
                                                        Supplemental Report of                             Civ. L.R. 79-5(e)(1).)
                                  17                    Dr. Gregory K. Leonard
                                       Dkt. No. 333-4/  Exhibit 3 to the           Page 2:20–27            GRANTED
                                  18   (332-6)          Declaration of Laura E.    Pages 3–4               (Contains trade secret
                                                        Miller in Support of       Page 5:8–9              and licensing
                                  19                    Plaintiff’s Opposition to                          negotiation terms.
                                  20                    Novartis’s Motion to                               See Dkt. No. 332.)
                                                        Strike the Second
                                  21                    Supplemental Report of
                                                        Dr. Gregory K. Leonard
                                  22   Dkt. No. 333-5/  Exhibit 4 to the           Page 14:8–10            GRANTED
                                       (332-8)          Declaration of Laura E.                            (Contains trade secret
                                  23                    Miller in Support of                               and licensing
                                  24                    Plaintiff’s Opposition to                          negotiation terms.
                                                        Novartis’s Motion to                               See Dkt. No. 332.)
                                  25                    Strike the Second
                                                        Supplemental Report of
                                  26                    Dr. Gregory K. Leonard
                                       Dkt. No. 333-6/  Exhibit 5 to the           Pages 23–24, ¶ 51, n.55 GRANTED IN
                                  27
                                       (332-10)         Declaration of Laura E.    Page 25, ¶ 53, n.63–64  PART
                                  28                    Miller in Support of       Pages 27–28, ¶¶ 56–57,  (The following

                                                                                 35
                                                         Plaintiff’s Opposition to    n.72                        contains proprietary
                                   1                     Novartis’s Motion to         Pages 34–36, ¶¶ 68–70,      pharmaceutical
                                   2                     Strike the Second            n.93, 95                    research and
                                                         Supplemental Report of       Pages 37–38, ¶¶ 72–73,      development
                                   3                     Dr. Gregory K. Leonard       n.102, 104                  information:
                                                                                                                   • Page 25, ¶ 53,
                                   4                                                                                   n.63–64
                                   5                                                                               • Pages 27–28,
                                                                                                                       ¶ 57, n.72
                                   6                                                                              See Dkt. No. 334.)
                                       Dkt. No. 333-6/   Exhibit 5 to the             Page 41, ¶ 76, n.112        GRANTED
                                   7   (332-10)          Declaration of Laura E.      Page 42, n.117–118          (Contains trade secret
                                                         Miller in Support of         Page 58, ¶¶ 102, 104        and licensing
                                   8                     Plaintiff’s Opposition to    Page 61–62, ¶¶ 107–110,     negotiation terms.
                                   9                     Novartis’s Motion to         n.185                       See Dkt. No. 332.)
                                                         Strike the Second            Page 65–66, ¶¶ 113–114,
                                  10                     Supplemental Report of       n.194
                                                         Dr. Gregory K. Leonard       Page 85, ¶ 153
                                  11                                                  Exhibit 3 (pages 1 and 2)
                                       Dkt. No. 333-7/  Exhibit 6 to the              Entire document  DENIED
                                  12
Northern District of California




                                       (332-12)         Declaration of Laura E.                        (No supporting
 United States District Court




                                  13                    Miller in Support of                           declaration filed. See
                                                        Plaintiff’s Opposition to                      Civ. L.R. 79-5(e)(1).)
                                  14                    Novartis’s Motion to
                                                        Strike the Second
                                  15                    Supplemental Report of
                                                        Dr. Gregory K. Leonard
                                  16
                                                       Dkt. No. 363 – GRANTED IN PART and DENIED IN PART
                                  17   Dkt. No. 364/    Plaintiff’s Offer of Proof Page 1:14–15, 20–23 DENIED
                                       (363-4)          Re: Novartis’s Motion in   Page 8:13–17        (No supporting
                                  18                    Limine No. 2               Page 9:1–2          declaration filed. See
                                                                                                       Civ. L.R. 79-5(e)(1).)
                                  19   Dkt. No. 364-2/  Exhibit 1 to the           Entire document     DENIED
                                  20   (363-6)          Declaration of Laura E.                        (No supporting
                                                        Miller in Support of                           declaration filed. See
                                  21                    Plaintiff’s Offer of Proof                     Civ. L.R. 79-5(e)(1).)
                                                        Re: Novartis’s Motion in
                                  22                    Limine No. 2
                                       Dkt. No. 364-3/  Exhibit 2 to the           Entire document     DENIED
                                  23
                                       (363-8)          Declaration of Laura E.                        (No supporting
                                  24                    Miller in Support of                           declaration filed. See
                                                        Plaintiff’s Offer of Proof                     Civ. L.R. 79-5(e)(1).)
                                  25                    Re: Novartis’s Motion in
                                                        Limine No. 2
                                  26   Dkt. No. 364-5/  Exhibit 4 to the           Entire document     GRANTED
                                  27   (363-10)         Declaration of Laura E.                        (Contains proprietary
                                                        Miller in Support of                           manufacturing
                                  28                    Plaintiff’s Offer of Proof                     information. See Dkt.
                                                                                     36
                                                        Re: Novartis’s Motion in                     No. 370.)
                                   1                    Limine No. 2
                                   2   Dkt. No. 364-7/  Exhibit 6 to the           Entire document   DENIED
                                       (363-12)         Declaration of Laura E.                      (No supporting
                                   3                    Miller in Support of                         declaration filed. See
                                                        Plaintiff’s Offer of Proof                   Civ. L.R. 79-5(e)(1).)
                                   4                    Re: Novartis’s Motion in
                                                        Limine No. 2
                                   5
                                       Dkt. No. 364-10/ Exhibit 9 to the           Entire document   DENIED
                                   6   (363-14)         Declaration of Laura E.                      (No supporting
                                                        Miller in Support of                         declaration filed. See
                                   7                    Plaintiff’s Offer of Proof                   Civ. L.R. 79-5(e)(1).)
                                                        Re: Novartis’s Motion in
                                   8                    Limine No. 2
                                   9                   Dkt. No. 366 – GRANTED IN PART and DENIED IN PART
                                       Dkt. No. 367/    Plaintiff’s Offer of Proof Page 16:10        GRANTED
                                  10   (366-5)          Re: Novartis’s Motion in                     (Contains confidential
                                                        Limine No. 3                                 sales information.
                                  11                                                                 See Dkt. No. 366.)
                                       Dkt. No. 367/    Plaintiff’s Offer of Proof Page 6:3–11       GRANTED IN
                                  12
                                                        Re: Novartis’s Motion in
Northern District of California




                                       (366-5)                                     Page 11:7–28      PART
 United States District Court




                                  13                    Limine No. 3               Page 12:1–18      (The following
                                                                                   Page 13:1–14      contains proprietary
                                  14                                               Page 14:6–18      pharmaceutical
                                                                                   Page 16:3, 21–22  research and
                                  15                                               Page 19:18–19, 27 development
                                                                                   Page 21:13–20     information:
                                  16
                                                                                                      • Page 11:7–28
                                  17                                                                  • Page 12:1–18
                                                                                                      • Page 13:1–14
                                  18                                                                 See Dkt. No. 371.)
                                       Dkt. No. 367-2/  Exhibit 1 to the           Entire document   DENIED
                                  19
                                       (366-7)          Declaration of Laura E.                      (No supporting
                                  20                    Miller in Support of                         declaration filed. See
                                                        Plaintiff’s Offer of Proof                   Civ. L.R. 79-5(e)(1).)
                                  21                    Re: Novartis’s Motion in
                                                        Limine No. 3
                                  22   Dkt. No. 367-3/  Exhibit 2 to the           Entire document   DENIED
                                  23   (366-9)          Declaration of Laura E.                      (No supporting
                                                        Miller in Support of                         declaration filed. See
                                  24                    Plaintiff’s Offer of Proof                   Civ. L.R. 79-5(e)(1).)
                                                        Re: Novartis’s Motion in
                                  25                    Limine No. 3
                                       Dkt. No. 367-4/  Exhibit 3 to the           Entire document   DENIED
                                  26   (366-11)         Declaration of Laura E.                      (No supporting
                                  27                    Miller in Support of                         declaration filed. See
                                                        Plaintiff’s Offer of Proof                   Civ. L.R. 79-5(e)(1).)
                                  28
                                                                              37
                                                        Re: Novartis’s Motion in
                                   1                    Limine No. 3
                                   2   Dkt. No. 367-5/  Exhibit 4 to the           Entire document           DENIED
                                       (366-13)         Declaration of Laura E.                              (No supporting
                                   3                    Miller in Support of                                 declaration filed. See
                                                        Plaintiff’s Offer of Proof                           Civ. L.R. 79-5(e)(1).)
                                   4                    Re: Novartis’s Motion in
                                                        Limine No. 3
                                   5
                                                       Dkt. No. 368 – GRANTED IN PART and DENIED IN PART
                                   6   Dkt. No. 369/    Plaintiff’s Offer of Proof Page 1:9–10               GRANTED IN
                                       (368-4)          Re: Novartis’s Motion in   Page 2:6–9                PART
                                   7                    Limine No. 4               Page 3:16–20, 22–25       (The following
                                                                                   Page 4:2–7, 11–12, 27–28 contains proprietary
                                   8                                               Page 5:1, 7–9, 12–16, 17– pharmaceutical
                                   9                                               27                        research and
                                                                                   Page 6:3–6, 12–14, 16–28 development
                                  10                                               Page 7:1, 4–24, 26–28     information:
                                                                                   Page 8:1–5, 13–16          • Page 1:9–10
                                  11                                               Page 9:4, 11–16, 18–28     • Page 2:6–9
                                  12
                                                                                   Page 10:1, 9–13            • Page 3:16–20,
Northern District of California




                                                                                   Page 11:1–4, 6–16              22–25
 United States District Court




                                  13                                               Page 12:15–24              • Page 4:2–7, 11–
                                                                                   Page 13:1, 4–6, 8–14, 17–      12, 27–28
                                  14                                               20, 23–24, 28              • Page 5:1, 7–9,
                                                                                   Page 14:1–5                    12–27
                                  15
                                                                                                              • Page 6:4–7, 13–
                                  16                                                                              15, 17–28
                                                                                                              • Page 7:1–2, 5–
                                  17                                                                              25, 27–28
                                                                                                              • Page 8:1–6, 15–
                                  18
                                                                                                                  17;
                                  19                                                                          • Page 9:20–25,
                                                                                                                  27–28
                                  20                                                                          • Page 10:1–10,
                                                                                                                  18–22
                                  21
                                                                                                              • Page 12:26–28
                                  22                                                                          • Page 13:1–8, 11–
                                                                                                                  13
                                  23                                                                          • Page 14:2–3, 11–
                                                                                                                  15
                                  24                                                                          • Page 15:6, 14, 19
                                  25                                                                         See Dkt. No. 372.)
                                       Dkt. No. 369-2/  Exhibit 1 to the           Entire document           DENIED
                                  26   (368-6)          Declaration of Laura E.                              (No supporting
                                                        Miller in Support of                                 declaration filed. See
                                  27                    Plaintiff’s Offer of Proof                           Civ. L.R. 79-5(e)(1).)
                                  28
                                                                                  38
                                                            Re: Novartis’s Motion in
                                   1                        Limine No. 4
                                   2    Dkt. No. 369-3/     Exhibit 2 to the             Entire document               DENIED
                                        (368-8)             Declaration of Laura E.                                    (No supporting
                                   3                        Miller in Support of                                       declaration filed. See
                                                            Plaintiff’s Offer of Proof                                 Civ. L.R. 79-5(e)(1).)
                                   4                        Re: Novartis’s Motion in
                                                            Limine No. 4
                                   5
                                                                             Dkt. No. 374 – GRANTED
                                   6    Dkt. No. 375/       Offer of Proof Relating to Page 10:3–27                    GRANTED
                                        (374-4)             Plaintiff’s Motion in        Page 11:1–21                  (Contains proprietary
                                   7                        Limine No. 1                 Page 12:19–21                 pharmaceutical
                                                                                         Page 13:3–18, 21–27           research and
                                   8                                                     Page 14:1–6, 8–9, 11–20,      development
                                   9                                                     22–27                         information. See Dkt.
                                                                                         Page 15:1, 3–4, 6–8           No. 377.)
                                  10                                                     Page 21:22–23
                                                                                         Page 22:1–12, 14–26
                                  11                                                     Page 23:3–4, 7, 9, 21–22,
                                                                                         24–26
                                  12
Northern District of California




                                                                                         Page 24:3, 5, 10, 19–22,
 United States District Court




                                  13                                                     24–26
                                                                                         Page 25:1, 15–25
                                  14                                                     Page 26:2–6, 8–25
                                                                                         Page 27:1–4, 6–22, 26–28
                                  15                                                     Page 35:11–27
                                                                                         Page 36:1–26
                                  16
                                                                                         Page 37:1–13
                                  17                                                     Page 50:23
                                                                                         Page 51:1–6, 18–20
                                  18
                                  19   III.   CONCLUSION

                                  20          The Court GRANTS IN PART and DENIES IN PART the parties’ administrative

                                  21   motions to file under seal. Pursuant to Civil Local Rule 79-5(f)(1), documents filed under seal as

                                  22   to which the administrative motions are granted will remain under seal. The Court DIRECTS the

                                  23   parties to file public versions of all documents for which the proposed sealing has been denied, as

                                  24   indicated in the chart above, within seven days from the date of this order.

                                  25          IT IS SO ORDERED.

                                  26   Dated: 3/13/2020

                                  27                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  28                                                   United States District Judge
                                                                                       39
